Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 1 of 101




           3LI8IHX3
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 2 of 101


ALDEN
TORCH
FINANCIAL
August 28, 2020

Via Email and Federal Express

Francouer Senior Housing, LLC
17 Parkview Terrace
Somersworth, New Hampshire 03878
dave@allrealestatenh.com

Re:      Maple Street Senior Housing Limited Pmtnership (the "Partnership")

Dear Mr. Francouer,

We are writing on behalf of the Investor Limited Partners 1 in regards to the exercise by Francouer
Senior Housing, LLC ("Francouer GP"), pursuant to Section 5.4D of the Agreement, of its option to
purchase the Investor Limited Partners' Interests in the Pa1tnership.

The Investor Limited Partners previously acknowledged receipt of Francouer GP's exercise of its
option as well as Francouer GP's selection of Bergeron Commercial Appraisal ("Bergeron") as its
appraiser. Pursuant to Section 5.4C(i)(a) of the Agreement, the Special Limited Partner further
notified Francouer GP of its selection of Kinetic Valuation Group ("Kinetic") as its appraiser.

Pursuant to Section 5.4(c)(i)(b) of the Agreement, the Investor Limited Partners hereby notify
Francouer GP that Kinetic's appraisal rendered the fair market value of the Apartment Complex as
$4,300,000. A copy of Kinetic's appraisal is attached hereto as Exhibit A.

As of the date of this letter, Bergeron's appraisal has not been circulated to the Investor Limited
Partners. The Investor Limited Partners hereby request Bcrgeron's appraisal be circulated within
five (5) business days of the date of this letter.

This letter is not intended and shall not be deemed to be a waiver, election, or estoppel as to any
claim, objection, defense, right, or remedy of the Investor Limited Partners under the Partnership
Agreement and related transaction documents or applicable law.

Sincerely,

ALDh'N TO~;Aa;Lc
By: __
Name: Adam Stein
Title: Managing Director




1 Capitalized terms not otherwise defined herein shall have the meaning set forth in that certain Amended and

Restated Agreement of Limited Partnership, dated as of May I, 2003, as amended.


             1225 17th Street, Suite 1400 • Denver, CO 80202 • (303) 927-5000 • aldentorch,com
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 3 of 101




cc:    Somerswo1th Community Development Corp.
       c/o Somerswo1th Housing Authority
       25A Bartlett A venue
       Somersworth, NH 03878

       Nixon Peabody LLP
       401 9th Street, NW
       Suite 900
       Washington, DC 20004
       Attention: Richard S. Goldstein, Esq.

       Coolidge, Mathieu, Barrington, Berube & Couture
       98 High Street, PO Box 271
       Somerswo1th, NH 03878
       Attention: Brian R. Barrington, Esq.

       Sheehan Phinney Bass & Green PA
       1000 Elm Street, 17 th Floor
       Manchester, NH 03101
       Attention: Greg A. Chakmakas, Esq.

       Christopher Blake (via email)
       Michael Ryan (via email)




          1225 17th Street, Suite 1400 • Denver, CO 80202 • (303) 927-5000 • aldentoi-ch.com
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 4 of 101




                                      EXHIBIT A




    1225 17th Street, Suite 1400 • Denver, CO 80202 • (303) 927-5000 • aldentorch.com
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 5 of 101




                          Appraisal Of


                Maple Street Senior Apartments
                           191 Maple Street
                   Somersworth, New Hampshire 03878


                       Effective Date: July 20, 2020

                       Report Date: August 12, 2020



                          Jill Brooks-Garnett

                 Related Corporate XXII SLP, L.P.

                        1225 17th Street, Suite 1400
                            Denver, CO 80202




                  KINETIC VALUATION GROUP, I NC.

         Midwest Omaha                          Southe m California
     11060 Oak Street Suite 6                       PO Box 68
        Omaha, Nebraska                      Corona Del Mar, California
         (402) 202-0771                           (818) 914-1892
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 6 of 101




                                                                  UNBIASED. NIMBLE. ACCURATE
                                                                  www.KineticValuationGroup.com


August 12, 2020

Jill Brooks-Garnett
Related Corporate XXII SLP, L.P.
1225 17th Street, Suite 1400
Denver, CO 80202

Re:     Appraisal of Maple Street Senior Apartments
        191 Maple Street
        Somersworth, New Hampshire 03878

Dear Ms. Brooks-Garnett:

We are pleased to present our findings with respect to the value of the above-referenced property.

The intended user and client of this report include Related Corporate XXII SLP, L.P. as well as
the their Partners and their affiliates. The intended use of the appraisal is for investment analysis
decisions. Our consulting/valuation report is for use by the clients specified and their advisors.
Neither this report nor any portion thereof may be used for any other purpose or distributed to third
parties without our express written consent.

This valuation engagement was conducted in accordance with the Code of Professional Ethics and
Standards of Valuation Practice of the Appraisal Institute, and the Uniform Standards of
Professional Appraisal Practice (USPAP). In accordance with these standards, we have reported
our findings herein in an appraisal report as defined by USP AP.

Our value conclusions were based on general economic conditions as they existed on the date of
the analysis and did not include an estimate of the potential impact of any sudden or sharp rise or
decline in general economic conditions from that date to the effective date of our report. Events or
transactions that may have occurred subsequent to the effective date of our opinion have not been
considered. We are not responsible to update or revise this report based on such subsequent events,
although we would be pleased to discuss with you the need for revisions that may be occasioned
as a result of changes that occur after the valuation date.

As of this date, COVID-19 has been declared a pandemic with a national state of emergency in
place. The pandemic has created substantial turmoil in various financial markets and due to the
developing situation, it is difficult to determine the future impact of COVID-19 on local
commercial and residential real estate markets. The opinions contained in this report is based on
findings of an analysis of market data available to the appraiser at the time of the assignment.




      MIDWEST OMAHA I 402.202.0771 I 11060 OAK STREET - SUITE 6 I OMAHA, NE 68144
      SOUTHERN CALIFORNIA j 818.914.1892 I PO BOX 68 j CORONA DEL MAR, CA92625
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 7 of 101


Page 2



The following are our opinions of value as of July 20, 2020:


  Market Value of the fee simple estate assuming restricted rents of Maple Street $ ,   ,
                                                                                   4 300 000
  Senior Apartments as of July 20, 2020


We appreciate this opportunity to be of service. Please contact us if you have any comments or
questions.

Respectfully submitted,

KINETIC VALUATION GROUP, INC .




         /4ii):iwJ
  Jay Wortmann, MAI                                  Charles Haase
  Temporary NH Certified General                     Temporary NH Certified General Appraiser
  Appraiser                                          No.NHTP-1030 Expiration 1/2/2021
  No.NHTP-1028 Expiration 12/ 18/2020                charlie@kvgteam.com
  jay@kvgteam.com                                    (402) 750-1805
  (402) 202-0771
         Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 8 of 101




                                                     TABLE OF CONTENTS


EXECUTIVE SUMMARY ..................................................................................................................................... I

FACTUAL DESCRIPTION ................................................................................................................................... 3

REGIONAL AND LOCAL AREA ANALYSIS .................................................................................................... 6

MARKET AREA ECONOMY ............................................................................................................................ 10

POPULATION & HOUSEHOLD TRENDS ....................................................................................................... 18

NEIGHBORHOOD ANALYSIS .......................................................................................................................... 23

HIGHEST AND BEST USE ANALYSIS ............................................................................................................ 34

APPRAISAL METHODOLOGY ........................................................................................................................ 35

INCOME CAPITALIZATION APPROACH ..................................................................................................... 36

RECONCILIATION ............................................................................................................................................ 71

VALUE CONCLUSIONS .................................................................................................................................... 71




ADDENDA
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 9 of 101




                                                                            KVG
                                                                            Kinetic Valuation Group
EXECUTIVE SUMMARY
PROPERTY DESCRIPTION
Property Appraised:                   Maple Street Senior Apartments (Subject) is an existing 37-
                                      unit senior apartment complex located at 191 Maple Street,
                                      in Somersworth, Strafford County, New Hampshire. The
                                      Subject is benefited/encumbered by a Section 8 Housing
                                      Assistance Payments (HAP) contract with the New
                                      Hampshire Housing Finance Authority, which expires in
                                      2029. The Subject was constructed using LIHTC which
                                      restricts all of the units at the 60 percent AMI level and
                                      expires in 2034. The property is currently 100 percent
                                      occupied and maintains a waiting list of more than 100
                                      households. The Subject has been assigned Assessor Parcel
                                      Number 22-50C-0.
Legal Interest Appraised:             The property interest appraised is fee simple subject to any
                                      and all encumbrances, if applicable for each value estimate.

Site Area:                            The site contains 1.03 acres or 44,925 square feet.

Zoning:                               The Subject is zoned R- Recreational, which does not permit
                                      residential uses. The city of Somersworth granted variances
                                      to allow for the construction of the Subject. Therefore, the
                                      existing property represents a legal nonconforming use.

Subject Property
Description:                          The Subject consists of one elevator-served three-story
                                      residential building containing 37 one-bedroom units and a
                                      leasing office, community room, and three laundry rooms. The
                                      Subject site is also improved with surface parking.
                                      Construction is wood frame on concrete slab foundations
                                      with vinyl and flat roof. The following table summarizes the
                                      unit mix and current asking rents at the Subject property.
                                        Unit \lix, Size, Rents
                               Unit                     Utility   Gross       2020 Max Allowable
          Unit Type   Number           Net Rents
                               Size                   Allowance   Rents          LIHTC Rents
                                        60% AMI/Section 8
          lBR/lBA       37     675      $1 ,116            $0     $1 ,116           $1 ,144
            Total       37




                                                  Page 1
    Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 10 of 101




                                                          KVG
                                                           Kinetic Valuation Group
Highest and Best Use
"As Vacant":               The highest and best use for the property "as vacant" would
                           be to construct a multifamily residential complex with
                           financial subsidies.

Highest and Best Use
"As Improved":             Existing use.
Inspection Date:           The Subject site and representative units were inspected on
                           July 20, 2020.

Marketing Period:          Six- 12 Months.

Exposure Period:           Six - 12 Months.




                                    Page 2
         Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 11 of 101




                                                                        KVG
                                                                        Kinetic Valuation Group
FACTUAL DESCRIPTION
Property Identification
Maple Street Senior Apartments (Subject) is an existing 37-unit apartment complex located at 191
Maple Street, in Somersworth, Strafford County, New Hampshire.                   The Subject is
benefited/encumbered by a Section 8 Housing Assistance Payments (HAP) contract, which expires
in 2029. The Subject was constructed using LIHTC which restricts all of the units at the 60 percent
AMI level and expires in 2034. The property is currently 100 percent occupied and maintains a
waiting list of more than 100 households. Photos of the Subject have been included in the
Addenda.
Intended Use and Intended Users of Appraisal
The intended user and client of this report include Related Corporate XXII SLP, L.P. as well as
the their Partners and their affiliates. The intended use of the appraisal is for investment analysis
decisions.
Compliance and Competency Provision
We are aware of the compliance and competency prov1s1ons of USPAP, and within our
understanding of those provisions, this report complies with all mandatory requirements, and the
authors of this report possess the education, knowledge, technical skills, and practical experience
to complete this assignment competently, in conformance with the stated regulations.
Legal Description
Included in the Addenda.
Property Interest Appraised
The property interest appraised is the fee simple estate.
Market value is defined as:
The most probable price which a property should bring in a competitive and open market under all
conditions requisite to a fair sale, the buyer and seller each acting prudently and knowledgeably,
and assuming the price is not affected by undue stimulus. Implicit in this definition are the
consummation of sale as of a specified date and the passing of title from seller to buyer under
conditions whereby:
  1. Buyer and seller are typically motivated;
  2. Both parties are well informed or well advised and acting in what they consider their best
      interest;
  3. A reasonable time is allowed for exposure in the open market;
  4. Payment is made in terms of cash in U.S. dollars or in terms of financial arrangements
      comparable thereto; and,
  5. The price represents normal considerations for the property sold, unaffected by special or
      creative financing or sales concessions granted by anyone associated with the sale. 1




1
    6th Edition of The Dictionary of Real Estate Apprai sal.


                                                           Page 3
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 12 of 101




                                                                        KVG
                                                                        Kinetic Valuation Group
Unavailability of Information
In general, all information necessary to develop an estimate of value of the Subject property was
available to the appraisers.

Furniture, Fixtures, and Equipment
Removable fixtures such as kitchen appliances and hot water heaters are considered to be real
estate fixtures that are essential to the use and operation of the complex. Supplemental income
typically obtained in the operation of an apartment complex is included; which may include minor
elements of personal and business property. As immaterial components, no attempt is made to
segregate these items.

Date of Inspection and Effective Date of Appraisal
The Subject was last inspected and photographed on July 20, 2020. This shall be the effective date
of the appraisal.

Scope of Appraisal
As part of this appraisal, we have completed the following steps to gather, confirm, and analyze
the data.
    • Charles Haase performed a physical inspection of the property and the Subject's
        neighborhood July 20, 2020.
    • The identification of the property to be appraised is based on information provided by the
        client and the property representative.
    • Regional, city, and county data were based on information obtained from newspaper
        articles, city of Somersworth, Strafford County, ESRI Demographics, the Bureau of Labor
        Statistics, and other resources available to the appraiser. This was performed by Sarah
        Hauxwell under the supervision of Jay Wortmann, MAI.
    • Data collection and analysis of market conditions currently affecting the county' s real
        estate market on a national and regional level was conducted. This included, but was not
        limited to, the review and analysis of data pertaining to supply and demand for real estate
        properties, availability of financing and current financing terms, current interest and yield
        rates, buyer preferences, and economic forecasts. This was performed by Sarah Hauxwell
        under the supervision of Jay Wortmann, MAI.
    • The research for improved sales, rents and listings included Somersworth, Strafford County
        County, and other surrounding areas from 2017 to the present. The market data was
        collected from the appraiser's office files, other appraisers, Realtors, newspapers articles,
        CoStar, title companies, LoopNet, and public records. The rent comparables were surveyed
        by Justine Simons, while land and improved sales were surveyed by Sarah Hauxwell. This
        was done under the supervision of Jay Wortmann, MAI.
    • The information gathered from these surveys and investigations was then analyzed, and
        comparisons were made to the property. The valuation process included the Income, Sales
        Comparison, and Cost Approaches. This was performed by Sarah Hauxwell under the
        supervision of Jay Wortmann, MAI.
    • Jay Wortmann, MAI and Amanda Baker, MAI reviewed the final report.




                                               Page 4
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 13 of 101




                                                                      KVG
                                                                      Kinetic Valuation Group
Ownership and History of Subject
Ownership of the site is vested in Maple St Senior Housing LP, which is the original developer of
the property. There have been no transfers of the Subject in the past three years and the property
is not exposed to the market.




                                              Page 5
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 14 of 101




                                                                        KVG
                                                                        Kinetic Valuation Group
REGIONAL AND LOC AL AREA ANALYSIS

City/Region
The Subject is located in the town of Somersworth, Strafford County, which had a population of
11,766 at the 2010 census. The town is bounded to the north by the Rochester, to the east by
Berwick, Maine, to the west by Dover, and to the south by Dover and Rollinsford.

Strafford County is located on the eastern border of the state, south of center. A 45-mile stretch of
the Salmon Falls River separates the county from Maine. Strafford County contains 369 square
miles of land area, the smallest among the counties. Based on the 2010 Census population, the
population density is 333 .7 persons per square mile.

Transportation
Highway:     State Route 9 traverses generally north/south through the town and provides access
             to State Route 16 (Spaulding Turnpike) to the south and Berwick Maine to the
             north.

               State Routes 108 and 236 also provide access through the western Somersworth
               and provide access to Rochester to the north.

Air:           The Subject is located approximately 69 miles north of Boston Logan International
               Airport (BOS) . It is the largest airport in both the Commonwealth of Massachusetts
               and the New England region in terms of passenger volume and cargo handling, the
               16th-busiest airport in the United States, as well as the busiest airport in the
               Northeast outside the New York metropolitan area. The airport saw 42,522,411
               passengers in 2019, the most in its history.

Public Transportation
COAST provides regional and local routes throughout Northeastern New Hampshire and southern
Maine with 13 routes. The nearest bus stop to the Subject is approximately 0.38 miles from the
Subject.

Healthcare
Wentworth Douglas Hospital is a 178-bed not-for-profit hospital that provides healthcare to Dover,
New Hampshire and surrounding areas. It employs 2,300 employees and has 200 volunteers.
Wentworth Douglass Hospital offers a wide range of healthcare services including acute care,
disease management and wellness programs. The Subject is located approximately 2.65 miles
from the hospital.
Senior Center
The Dover Community Senior Center is located approximately 3.94 miles from the Subject. The
center provides activities including: exercise, yoga, luncheons, special events, trips, and
entertainment.




                                               Page 6
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 15 of 101




                                                                       KVG
                                                                       Kinetic Valuation Group
DELINEATION OF MARKET AREA
Primary and Secondary Market Area
For the purpose of this study, it is necessary to define the market area, or the area from which
potential tenants for the project are likely to be drawn. In some areas, residents are very
"neighborhood oriented" and are generally very reluctant to move from the area where they have
grown up. In other areas, residents are much more mobile and will relocate to a completely new
area, especially if there is an attraction such as affordable housing at below market rents.

The primary market area (PMA) for the Subject consists of Strafford County. The land uses and
condition of the neighborhoods included in the PMA are similar.

The PMA boundaries and overall market health assessment are based upon an analysis of
demographic and socioeconomic characteristics, target tenant population, political jurisdictional
boundaries, natural boundaries, experience of nearby comparable developments, accessibility to
mass transit or key transportation corridors and commute patterns, and market perceptions as well
as surveys of existing market rate and affordable apartment projects undertaken by Kinetic
Valuation Group, Inc., and insights gained from resident managers, area planning staff, and others
familiar with the multifamily market. We recognize a smaller sub-market may exist within this
PMA; however, market data demonstrates that a significant amount of the renter base considers
housing opportunities within this defined area. Given the opportunity to locate good quality
affordable housing, the renter base will move within these areas. We anticipate demand will be
generated from this geographic area. However, some leakage would be anticipated from outside
the PMA from other parts of Strafford County.

There are no natural boundaries in Somersworth or Strafford County that would inhibit anyone
from relocating to the Subject. The market area boundaries identified are a reasonable
approximation regarding the potential renter market for the Subject. Both market rate and
affordable rental housing of all types is in demand. Rental housing in the PMA appears to be stable,
with low vacancy rates.

The secondary market area (SMA) for the Subject is Boston-Cambridge-Newton, MA-NH MSA.
Maps outlining the PMA and SMA can be found on the following pages.




                                               Page 7
           Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 16 of 101




                                                          KVG
                                                          Kinetic Valuation Group
PMA




 ia:




                                                                                C
                                                                               -"




       0    2.5    5
       t:::::=±==:::!mi




                                         Page 8
  Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 17 of 101




                                                  KVG
                                                  Kinetic Valuation Group
SMA




                                              .
                   ,,            '
                        ' ' {Iill/




                                                    Cttp+Ccd
                                                       B~.V




                                     Page 9
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 18 of 101




                                                                                  KVG
                                                                                  Kinetic Valuation Group
MARKET AREA ECONOMY
The following discussion includes an analysis of the local economy. This section will present and
analyze information regarding employment by industry, the major employers, and unemployment
trends. Information was provided, where available, for the Subject's PMA. We obtained economic
information from ESRI Demographics and the Bureau of Labor Statistics. These data sources are
reliable and current.

Employment by Industry
The following charts illustrate the distribution of employment sectors by industry within the PMA
and SMA.


                            2020 Employed Population 16+ by Industry - PMA




                                                                  •     Agriculture/Mining 0.5%

                                                                  • Construction 5.0%

                                                                  •     Manufa::turing 15 .1%

                                                                  • Wholesale Trade 2 .0%

                                                                  II Retail Trade 10.9%


                                                                  111 Transportation/Utilities 3.8%

                                                                  Iii   Information 1.6%

                                                                  111 Finance/Insurance/Real Estate 7 .2%

                                                                  11! Services   50.1%

                                                                  Ill Public Administration 3.8%




Source: ESRI Detmgraphics


The largest employment sector in the PMA is the services sector with 50.1 percent, followed by
the manufacturing sector with 15.1 percent and the retail trade sector with 10.9 percent.




                                                 Page 10
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 19 of 101




                                                                                     KVG
                                                                                     Kinetic Valuation Group

                              2020 Employed Population 16+ by Industry - SMA




                                                                   • Agriculture/Mining 0.3%

                                                                   • Co nstruction 5.7%

                                                                   • Manufacturing 8. 9%

                                                                   •   Wholesale Trade 2.2%

                                                                   • Retail Trade 7. 9"/o

                                                                   • Transportati on/Utiliti es 3. 7%

                                                                   • Information 2.3%

                                                                   • Finance/ Insurance/Real Estate 8.5%

                                                                   Ill! Services   57 .0%

                                                                    ill Public Administration 3.6%




Source: ESRI Dellllgraphics


The largest employment sector in the SMA is the services sector with 57.0 percent, followed by
the manufacturing sector with 8.9 percent and the finance/insurance/real estate sector with 8.5
percent.




                                                    Page 11
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 20 of 101




                                                                                  KVG
                                                                                  Kinetic Valuation Group
Major Employers
The following charts identify the major employers in Strafford County.

                                           Strafford Count), NH - l\1ajor Emplo)ers
                          Employer                         Municipality                   Industry

          University of New Hampshire                        Durham                    Education
          Libery Mutual                                     Regional              Insurance Services
          Frisbie Memorial Hospital                         Rochester             Healthcare Services
          Wentworth-Douglass Hospital                       Regional              Healthcare Services
          Hannaford Brothers                                Regional                  Supermarket
          Market Basket                                     Regional                  Supermarket
          Goss International                                 Durham                     Printing
          E.astem Propane & Oil Retail                      Rochester                Propane & Oil
          Waste Management                                  Rochester          Recycling and Solid Waste
          Turbocam USA                                      Barrington             Turbo-machinery
          Source: Strafford Regional Planning Commission


Workforce and Unemployment Trends
The table below illustrates the workforce and unemployment trends for Somersworth and Strafford
County.

                                     Unemplo)mcnt Trends - 2009-2020 \TD
                             Somersworth, NH                               Strafford County, NH
              Total Labor   Total     Unemployment    (%)     Total Labor    Total     Unemployment (%)
   Year
                 Force    Employment    Rate(%)     Change       Force    Employment     Rate(%)   Change
   2009          6,568      6,132          6.6          -        69746       65,425          6.2     -
   2010          6,633          6,225       6.2            -0.4     69,571       65,628          5.7       -0.5
   2011          6,610          6,232       5.7            -0.5     69,613       65,926          5.3       -0.4
   2012          6,581          6,215       5.6            -0.1     70,054       66,264          5.4       0.1
   2013          6,579          6,246       5.1            -0.5     70,150       66,728          4.9       -0.5
   2014          6,604          6,326       4.2            -0.9     70,746       67,921          4.0       -0.9
   2015          6,573          6,363       3.2            -1.0     71,300       69,083          3.1       -0.9
   2016          6,670          6,487       2.7            -0.5     72,417       70,572          2.5       -0.6
   2017          6,667          6,507       2.4            -0.3     72,549       70,794          2.4       -0.1
   2018          6,731          6,567       2.4             0.0     73,561       71,853          2.3       -0.1
   2019          6,810          6,660       2.2            -0.2     74621        72,875          2.3        0.0
 2020YfD         6,533          5,447       16.6           14.4     69,265       59,598          14.0      11.7
Source: Bureau   of Labor Statistics


The unemployment rate in Somersworth has fluctuated between 2.2 and 16.6 percent from 2009
through 2020 year-to-date. The county unemployment rate was at a low of 2.2 percent in 2019.
With the unprecedented surge in unemployment claims filed recently due to the COVID-19
Pandemic, April 2020 unemployment reached a high of 19. 7 percent, which has decreased to 16.6
in May as businesses have begun to reopen. It is anticipated that unemployment rates will continue
to remain elevated over the next several months.




                                                      Page 12
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 21 of 101




                                                                                   KVG
                                                                                   Kinetic Valuation Group
Below we have compared the town, county, state, and national unemployment rates over the past
24 months.


                                      Monthly Unemployment Rate May 18 to May 20

            19                                                                            -   Somersworth , NH
            17
            15   - - - - - - - - - - -H-~-
            I3                                                                            -   Stratford County,
                                                                                              NH
            II
             9
                                                                                          -   State of New
             7                                                                                Hampshire
             5
             3                                                                            -   Natio nal




Source: Bureau of Labo r Statistics

The city, county, and state have remained consistently below the national unemployment rate over
the past 22 months. Unemployment rates increased drastically in April as the effects of
government-mandated shutdowns and social distancing due to the COVID-19 Pandemic were felt.
Unemployment rates decreased approximately one percentage point in May, the result of
businesses beginning to reopen. It is anticipated all areas will continue to experience elevated
unemployment rate over the next several months due to the COVID-19 Pandemic; the trajectory
of the unemployment rate is heavily reliant on how long the COVID-19 Pandemic and its
associated human behaviors, government mandated, or otherwise, last. There are medical
implications associated with this downturn that are difficult to predict; at this time, the overall
effect on the local and national economy cannot be determined.




                                                        Page 13
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 22 of 101




                                                                         KVG
                                                                         Kinetic Valuation Group
Employment Trends
The following table illustrates the employment trends in Somersworth and Strafford County from
2008 to 2020 year-to-date.

                                fmployment Trends - 2009 - 2020 'ITD
                                   Somersmirth, NH        Strafford County, NH
                                   Total     Percentage    Total     Percentage
                      Year     Employment       Gro~h   Fmployment     Gro~h
                      2009         6,132            -      65,425          -
                      2010         6,225          1.5%     65,628       0.3%
                      2011         6,232          0.1%     65,926       0.5%
                      2012         6,215         -0.3%     66,264       0.5%
                      2013         6,246          0.5%     66,728       0.7%
                      2014         6,326          1.3%     67,921       1.8%
                      2015         6,363          0.6%     69,083       1.7%
                      2016         6,487          1.9%     70,572       2.2%
                      2017         6,507          0.3%     70,794       0.3%
                      2018         6,567          0.9%     71 ,853       1.5%
                      2019         6,660          1.4%     72,875        1.4%
                    2020YfD        5,447        -18.2%     59,598      -18.2%
                    Source: Bureau of Labor Statistics

The employment level in town has increased every year since 2013, but through 2020 year-to-date
it has decreased 18.2 percent. Due to the recent COVID-19 Pandemic, these numbers will continue
to remain compressed, but the overall effect on the local and national economy cannot be
determined at this point.




                                              Page 14
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 23 of 101




                                                                      KVG
                                                                      Kinetic Valuation Group
Commuting Patterns
The chart below shows the travel time to work for the PMA according to ESRI data.


                                     Average Travel Time to Work

                                                               • Less than 5 minutes 3%
                                     3% 3%
                                                               • 5 to 9 minutes 11 %
                                                               • 10 to 14 minutes 15%
                                                               • 15 to 19 minutes 13%
                                                               • 20 to 24 minutes 15%
                                                               • 25 to 29 minutes 8%
                                                               • 30 to 34 minutes 12%
                                                               • 35 to 39 minutes 4%
                                                               • 40 to 44 minutes 4%
                                                               • 45 to 59 minutes 7%


         Source: ESRI Demographics

Approximately 56 percent of persons in the PMA have a commute time of less than 25 minutes
indicating a majority of the persons in the PMA commute to work in nearby areas.




                                                Page 15
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 24 of 101




                                                                                KVG
                                                                                Kinetic Valuation Group
Wages by Occupation
The chart below shows the wages by occupation for Dover-Durham, NH-ME Metropolitan, which
includes the towns of Barrington, Durham, Dover, Farmington, Lee, Madbury, Middleton, Milton,
New Durham, Rochester, Rollinsford, Somersworth, Strafford, New Hampshire and Berwick,
Lebanon, South Berwick, Maine.

                                 Wage by Occup-ation - Dover Durham, NH-l\lE-2019

                                                                  Number of     Awrage Hourly   Awrage
                       Occu    tional Title                       Em o ees         Wae        Annual Wa e
All Occupations                                                     52,730          $25.73      $53,520
                    ...                                                                                  Ii.I..·
                                                                                                           'lcic~::•:;


  .   :   '   "                                                       . i                   :        :

Business and Financial Operations Occupations                       2,340           $35.58      $74,000
Computer and Mathematical Occupations                               3,000            NI A         N/A
Architecture and Engineering Occupations                             680            $36.34      $75,580
Life, Physical, and Social Science Occupations                        -8            $34.07      $70,870
Community and Social Service Occupations                             720            $24.04      $50,010
Legal Occupations                                                     130           $40.18      $83,570
Educational Instruction and Library Occupations                     4,640           $28.12      $58,480
Arts , Design , Entertainment, Sports , and Media Occupations        590            $24.08      $50,100
Healthcare Practitioners and Technical Occupations                   3,750          $40.97      $85,220
Healthcare Support Occupations                                       1,860          $17.24      $35,860
Protective Service Occupations                                       760            $24.89      $51 ,770


Building and Oounds Cleaning and Maintenance Occupations             1,740          $15.48      $32,200
Personal Care and Service Occupations                                1,180          $15.30      $31 ,820
Sales and Related Occupations                                       4,900           $19.58      $40,720
Office and Administrative Support Occupations                        7,080          $19.82      $41,220
Farming, Fishing, and Fores try Occupations                           80             N/A          N/A
Construction and Extraction Occupations                              1,610          $22.96      $47,750
Installation , Maintenance, and Repair Occupations                   1,850          $22.62      $47,040
Production Occupations                                               3,850          $18.61      $38,720
Transportation and Material Moving Occupations                       3,580          $15.69      $32,640
Source: Bureau of Labor Statis tics


The above chart shows average hourly and annual wages by employment classification. The
classification with the lowest average hourly wage was food preparation and serving related
occupations at $12.76 per hour. The highest average hourly wage of $55 .70 was for management
occupations.




                                                        Page 16
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 25 of 101




                                                                       KVG
                                                                       Kinetic Valuation Group
Building Permits
The following table demonstrates building permit information from 2008 through 2019 year-to-
date in Somersworth County Unincorporated Area.

                                    Housing Building Permits for
                                  Somersworth, NH 2009-2020 YTD




                                                                          •   Single Family



                                                                          •   Multifamily




         Source: Office of Policy Development and Research HUD

With the exception of 2019 construction activity of single-family homes was greater than that of
multifamily.

Conclusion
The Subject's neighborhood, town of Somersworth, and the county of Strafford include many
employment options for area residents. Numerous businesses offering a range of positions and
skill levels exist within close proximity to the Subject. The wage rates within the area demonstrate
a significant pool of potential tenants exist for affordable housing developments.

With the unprecedented surge in unemployment claims filed recently due to the COVID-19
Pandemic, it is anticipated that unemployment rates will remain elevated over the next several
months while employment remains compressed. The trajectory of the unemployment rate is
heavily reliant on how long the COVID-19 Pandemic and its associated human behaviors,
government mandated, or otherwise, last. There are medical implications associated with this
downturn that are difficult to predict; at this time, the overall effect on the local and national
economy cannot be determined.




                                                  Page 17
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 26 of 101




                                                                      KVG
                                                                      Kinetic Valuation Group
POPULATION & HOUSEHOLD TRENDS
In this section, we compare population, household and income trends in the PMA and SMA. All
information is provided to us by ESRI Demographics, which is a national proprietary data
provider. Some tables reflect rounding from the data provided, however, it is nominal. The data
is presented for the primary market area and secondary market area in which the development is
located.
Total Senior Population
The charts below illustrate total population in the PMA and SMA from 2020 through 2025.


                                         Total Senior Population (62+)- PMA



                             35,000
                             30,000
                             25,000
                             20,000
                             15 ,000
                             10,000
                              5,000


            El Total Senior Pop. (62+)


       Source: ESRI Demographics



                                         Total Senior Population (62+) - SMA



                          1,200,000
                          1,000,000
                            800,000
                            600,000
                            400,000
                            200,000


            • Total Senior Pop. (62+)    759,909                       I , 170,553


       Source: ESRI Demographics


The population within the PMA has continuously grown from 2010 to 2020 and is expected to
continue to increase through 2025. Similar to the PMA, the SMA is also considered an area of
growth, which is a positive indicator for the need of additional affordable housing units.




                                                   Page 18
    Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 27 of 101




                                                                                                    KVG
                                                                                                    Kinetic Valuation Group
Population by Age Group
The tables below illustrate population by age group in the PMA and SMA from 2010 through
2025.
                                             Population by Age Group
                                                          PMA

                         Age Cohort            2010                 2020             2025

                              0-4             6,817                 6,523            6,769
                              5-9             7,024                 6,861            6,945
                             10- 14           7,156                 7,283            7,221
                             15 - 19          10,680                10,902           11,126
                             20-24            12,473                12,671           12,644
                         0am:ZS ,- 34 "''   14.784              111 16,755,.        J.6,743 jw
                         jf/~g35 - 44 t' ,v rr;:tn 1    11111
                                                                    15,637      ,zwffftms '"%11
                            45-54             19,357              ;; 16795           15,874
                            55-6:4,,~         14,196            111~18.636%    ,c•m,;;1:i" ~   {%;:fB;

                             65-74            7,786                12,468          14,958
                             75 - 84          4,841                5,823           7,679
                              85+             2,018                2,555           2,652
                              Total          123,143              132,909         137,554
                                             Population b~ Age Group
                                                          SMA

                         Age Cohort            2010                 2020             2025

                              0-4             256,902              246,637          257,163
                              5-9             268,753              263,035          260,499
                             10- 14           280,044              290,086          275,190
                             15 - 19          314,191              323,455          316,921
                             20-24            336,178              349,737          345,187
                           '>25 _34           619747       693,000                  722.994 ·•;.
                          0t:l35 -"44Jfiil    628:670 m. 615,335                    ~75.167l'ie.
                           *1[45 - 54~4!'p    705,655 l.t7 643956                   613,010
                           &55-64             546,219 hl*l 670 88:ZH.,            .:661.528
                            65 - 74     306,169    474,500                         541 ,181
                            75 - 84     197,788    239,182                         309,195
                              85+        92,086    114,694                         121 ,719
                            Total     4 552,402 4,924,594                        5,099,754
                         Source: ESRI Demographics

In the PMA and SMA, population appears to be the greatest in the 25 to 34 and 45 to 64-year age
groups during 2020.




                                                        Page 19
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 28 of 101




                                                                                      KVG
                                                                                      Kinetic Valuation Group
Number of Elderly and Non-elderly
The table below is an illustration of the elderly and non-elderly population.
                                         Number of Elderly and Non-Elderly
                                            PMA                                         SMA
                              Total                                   Total
            Year                         Non-Elderly Elderly (55+)                   Non-Elderly Elderly (55+)
                            Pooolation                             Pooolation
             2010         123,143              94,302         28,841     4,552,402    3,410,140    1,142,262
             2020         132,909              93,427         39,482     4,924,594    3,425,331    1,499,263
             2025         137,554              94,397         43,157     5,099,754    3,466,131    1,633,623
       Source: ESRI Demographics

Within the PMA, population is greatest in the non-elderly population, those aged 54 or under. In
2020, the elderly population was approximately 29.7 percent of the total population in the PMA.
Comparatively, within the SMA, the elderly population comprised 30.4 percent of total population
in 2020.

Total Number of Senior Households
The charts below illustrate the total number of households in the PMA and SMA.


                                                 Total Senior Household (62+) - PMA


                                     20,000
                                     15 ,000
                                     10,000
                                       5,000



             EJTotal # of Senior HHs (62 +)


        Source: ESRI Demographics

                                                 Total Senior Household (62+)- SMA


                                    600,000
                                    500,000
                                    400,000
                                    300,000
                                    200,000
                                    100,000
                                          0

             El Total   # of Senior HHs (62 +)          385,331        50 8,952        582,950


        Source: ESRI Demographics




                                                            Page 20
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 29 of 101




                                                                                 KVG
                                                                                  Kinetic Valuation Group
Similar to the growth in population in both the PMA and SMA, growth in the number of
households is expected to increase between 2010 and 2025, indicating the PMA and SMA are
areas of growth. As the senior population and the number of senior households increase, there will
be a larger number of lower-income needing affordable housing choices.

Total Household by Tenure
The table below illustrates total households by tenure for the total population in the PMA and
SMA.

                                  lenure Patterns - EJderl) Population (Age 62 +)
                                      PMA                                               SMA
     Year         Omter-Occupied Units   Renter-Occupied Units      Omter-Occupied Units   Renter-Occupied Units
                  Number     Percentage    Number    Percentage    Number     Percentage   Number     Percentage
     2010          11,193       75.9%        3,555      24.1%      415,426      70.3%       175,208      29.7%
     2020          12,244       75.9%        3,888      24.1%      357,974      70.3%       150,978      29.7%
     2025          14,052       75.9%        4,462      24.1%      410,021      70.3%       172,929      29.7%
Source: ESRI Demographics


As indicated, the total number of renter-occupied housing units within the PMA during 2020 is
24.1 percent. This number is projected to remain constant through 2025. Comparatively, the total
number ofrenter-occupied households within the SMA during 2020 is higher, at 29.7 percent.

Average Senior Household Size
The table below illustrates average household size.

                                        Awrage Senior Household (62+) Size
                                                  PMA                   SMA
                               Year                   Annual               Annual
                                           Number                Number
                                                      Change               Change
                               2010          1.28         -        1.97        -
                               2020          1.64      2.78%       2.02     0.26%
                               2025          1.66      0.20%,      2.01    -0.15%
                            Source: ESRI Demographics


Average senior household size in the PMA during 2020 was 1.64 persons; this is projected to
increase slightly through 2025. Comparison to the SMA average household size of 2.02 indicates
a larger average household size in the SMA than the PMA.




                                                     Page 21
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 30 of 101




                                                                                KVG
                                                                                Kinetic Valuation Group

Senior Renter Households by Number of Persons in the Household
The following tables show household size by senior renter tenure.
                        Senior (62+) Renter Households b~ Number of Persons - P:\1A
                                       2010                   2020                      2025
                                 Number    Percentage   Number     Percentage     Number     Percentage
     With I Person                 935       26.3%       1,023       26.3%         1,174       26.3%
     With 2+ Persons              2,620      73.7%       2,866       73.7%         3,289       73.7%
     Total Renter Households      3,555       100'/o     3,888       100%          4,462       100%
                        Senior (62+) Renter Households by Number of Persons -S!\l-\.
                                       2010                   2020                         2025
                                 Number    Percentage   Number     Percentage     Number     Percentage
     With I Person               49,934      28. 5%     43,029       28.5%        49,285       28.5%
     With 2 Persons              125,274     71.5%      107,949      71.5%        123,644      71.5%
     Total Renter Hous eholds    175,208      100%      150,978       100%        172,929       100%
     Source: ESRI Demographics


The largest category of senior renter households in the PMA has two persons.

Conclusion
The PMA is comprised of 24.1 percent renter households. Demand for rental units in the PMA is
expected to come from normal turnover and the limited supply of affordable properties in the area.
The number of households is expected to increase in the PMA from 2020 through 2025. Demand
for rental units in the PMA is expected to come from natural population growth and renter turnover.
As the total population and number of households continue to grow, the demand for housing units
will continue to increase. The demographics presented above provide support that there is a stable
renter population within the PMA and would typically support current and future demand for the
Subject; however, the Covid-19 Pandemic is ongoing and the lasting impact of its effects is yet to
be determined.




                                                  Page 22
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 31 of 101




                                                                       KVG
                                                                       Kinetic Valuation Group
NEIGHBORHOOD ANALYSIS
Introduction
The Subject is located in the town of Somersworth, Strafford County, which had a population of
11,766 at the 2010 census. The town is bounded to the north by Rochester, to the east by Berwick,
Maine, to the west by Dover, and to the south by Dover and Rollinsford.

Access and Traffic Flow
Access to the site is from the west side of Maple Street, which is a two-lane residential road that
traverses north-south and provides access to State Route 9 to the south via Blackwater Road. State
Route 9 provides access to central Somersworth to the north and State Route 16 (Spaulding
Turnpike). State Route 16 provides access to Rochester to the north and Dover to south, further
south is Interstate 95 .
VisibilityNiews
The view to the north is of a wooded area. Views to the east are of single-family homes in average
condition. The view to the south is of a fire station in average condition. The view to the west is
of Parkview Terrace, a Section 8 senior housing development in average condition.

Location Map
The map below illustrates the Subject and surrounding neighborhood.




                                              Page 23
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 32 of 101




                                                                               KVG
                                                                                Kinetic Valuation Group
Locational Amenities & Map - Overview
The map and table below illustrate the location amenities in relation to the Subject's site.




                                          Offii                    2              3        4          5




                                   Bus Stop                              Bus Stop        0.38 miles
         2                          Rite Aid                             Pharmacy        0.38 miles
         3                    Cumberland Farms                          Gas Station      0.51 miles
         4       The Church of Jesus Christ of Latter-day Saints          Church         0.52 miles
         5               United States Postal Service                   Post Office      1.17miles
         6                     Jules Bisson Park                        Recreation       1.18 miles
         7                Somersworth Public Library                      Library        1.19 miles
         8                       Market Basket                         Grocery Store     1.53 miles
         9                       Citizen's Bank                            Bank          1.54 miles
         10             Wentworth Douglass Hospital                       Hospital       2.65 miles
         11                  Dover Senior Center                       Senior Center     3.94 miles




                                                   Page 24
        Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 33 of 101




                                                                                                        KVG
                                                                                                        Kinetic Valuation Group
Crime Statistics
The following crime data is provided by Neighborhood Scout.


              TOTAi.CRiME INDEX



                        39
                                                                                       VIOLENT           PROPERTY              TOTAL


                                                                                         1.2               125                  137


                                                         Crime Rate
                                                                                        2-42               25.16               27.60
          5afu t11:Jn 39% of U5, neig:hborhDods.         {~r 1.000 re.sidems}




 VIOLENT CR IME COMPARISON (PER 1,000 RESIDENTS)



  20




  15



  1D



   s
                            2.42                                            259
                                                                                                                    1.73

   (;




 SOMERSWORTH V IO LENT CRIMES                                                                                              POPULATION: 11.,970




                                                    0.00                        O.U              0.67                           1.25




 UN ITED STATES V IO LENT CRIMES                                                                                   PO PULATION: .:.>27,167,434




                                                   ODS                          0.43




                                                                       Page 25
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 34 of 101




                                                     KVG
                                                     Kinetic Valuation Group
PROPERTY CRIME COMPARISON (PER 1,000 RESIDENTS)




 SQ



                    25.1H                2665

                                                           12..48




SOMERSWORTH PROPERTY CRIMES                                         POPULATION: 1L970




                                l.7S       23.64




UNITED STATES PROPERTY CRIMES                              PO PULATION: 327,167,434




                                                          229




                                       Page 26
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 35 of 101




                                                                      KVG
                                                                      Kinetic Valuation Group
    CRIMES PER SQUARE Ml LE



    NJ



    15D



    100




                                                  35

                     12
                                                                               4
      G




After inspection and observation of the Subject's neighborhood, we do not anticipate the overall
crime statistics will affect the marketability for the Subject. Additionally, the property has
controlled access.

Summary
The Subject provides housing that represents average quality apartments that are in demand in the
area. The site is located within a primarily residential neighborhood in the town of Somersworth.
All major shopping, transportation, and recreational amenities are located within a short distance
of the Subject. Access to groceries, pharmacy and shopping is convenient.




                                             Page 27
        Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 36 of 101




                                                                   KVG
                                                                   Kinetic Valuation Group
PROJECT DESCRIPTION
Our description of the Subject is based upon information provided by the developer and the
property inspection. We assume the information supplied is accurate.

Site Description

Site Location:                    Maple Street Senior Apartments (Subject) located at 191
                                  Maple Street, Somersworth, Strafford County, New
                                  Hampshire. The site is located in Census Tract 0830.02.

Existing Improvements:            The Subject consists of one elevator-served three-story
                                  residential building containing 37 one-bedroom units and a
                                  leasing office, community room, and three laundry rooms. The
                                  Subject site is also improved with surface parking.
                                  Construction is wood frame on concrete slab foundations
                                  with vinyl and flat roof. All structures were built in 2004.

Size:                             The site contains 1.03 acres or 44,925 square feet.

Topography:                       The site topography is level at curb grade.

Vegetation:                       The site has landscaped vegetation.

Proximity to Adverse
Conditions:                       At this time, we are unaware of any detrimental influences
                                  that would impact on the value of the Subject.

Drainage:                         Appears adequate, however no           specific tests were
                                  performed.

Soil and Subsoil Conditions:      We were not provided with soil surveys.

Environmental:                    We did not observe any obvious environmental hazards
                                  during the site inspection. However, we are not experts
                                  within this field.

Zoning:                           The Subject is zoned R - Recreational, which does not permit
                                  residential uses. The city of Somersworth granted variances
                                  to allow for the construction of the Subject. Therefore, the
                                  existing property represents a legal nonconforming use.

Flood Plain:                      According to the Flood Insights Map Number
                                  33017C0310E, dated September 30, 2015, the Subject is
                                  largely located in Zone X. This zone is determined to be
                                  outside the 100- and 500-year flood plain.


                                          Page 28
    Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 37 of 101




                                                           KVG
                                                            Kinetic Valuation Group

Photographs:               Subject photos are included in the Addenda.

Location Map:              The map below illustrates the location of the Subject.




                                   Page 29
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 38 of 101




                                                                            KVG
                                                                            Kinetic Valuation Group
IMPROVEMENT CHARACTERISTICS
The Subject consists of one elevator-served three-story residential building containing 37 one-
bedroom units and a leasing office, community room, and three laundry rooms. The Subject site is
also improved with surface parking. The Subject was originally constructed in 2004. The property
currently operates as a LIHTC/Section 8 property.

Unit Mix:                              At the time of inspection, the Subject was 100 percent
                                       occupied and had a waiting list of over 100 households. The
                                       table below illustrates the Subject' s current asking/contract
                                       rents.
                                        Unit Mix, Size, Rents
                                Unit                   Utility    Gross       2020 Max Allow.tble
           Unit Type   Number          Net Rents
                                Size                 Allow.tnce   Rents          LllffC Rents
                                        60% AMI/Section 8
           lBR/lBA       37     675     $1,116           $0       $1 ,116           $1,144
             Total       37


Target Population and
Occupancy Type:                        The Subject targets senior households consisting of one to
                                       two persons.

Parking:                               The Subject offers surface with a total of 37 surface spaces.

Utility Structure:                     The landlord is responsible all utilities including gas heating
                                       and hot water, electricity including cooling, cooking, and
                                       lights as well as cold water, sewer, and trash expenses.




                                               Page 30
    Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 39 of 101




                                                            KVGKinetic Valuation Group
Amenities Table:           The Subject's amenities are detailed in the following table.
                           Transportation, meals, health care assistance, and
                           housekeeping amenities are available to the tenants at an
                           additional charge of five percent of their income.

                           Unit Amenities:                Pr       t Amenities:

                           C-entral Heat/Cool     WALL    Comrunity Room
                           Blinds                         SNimring Fbol                  •
                           ea-pa                          Spa' Jacuzzi                   •
                           Ceiling Fa,             •      Exercise Room                  •
                           Skylight                •      Courtyard/Renie Area           •
                           Storage Oosa            •      Aayground                      •
                           Coat Oosa                      Tennis Court                   •
                           Walk-In Oosa                   Basketball Court               •
                           Rreplace                •      Volleyball Court               •
                           Patio/Balcony           •      On-Site M a,ager
                                                          Laundry Room
                           A   iances:                    Computer Room                  •
                                                          Business C-enter               •
                           Refrigerator                   Ca-Wash Area                   •y
                           Stove' 0., en                  BEN at or(" Y'' es or "N" o)
                           Dishwasher              •      Additional Services- In-
                           <?a'bage Disposal              unit alarm, service
                           Microwave               •      coordinator,
                           Washer/Dryer            •      transportation , meals ,
                           Washer/Dryer Hook-up    •      cab le

                           Parki   :                      Securi     :

                           Surface Pa-king                <?eted
                           Ca-port                 •      Courtesy Patrol
                           Underground             •      Surveillc11ce Cameras
                           Daoched <?a-age         •
                           A ttoched Cerage        •
                           Tuck-under <?a-age      •
                           Pa-king <?a-age         •

Deferred Maintenance,
Functional Obsolescence:    The Subject was constructed in 2004; due to standard
                            maintenance upkeep, limited elements of deferred
                            maintenance exists and there does not appear to be any
                            functional obsolescence.

Economic Life:              The Subject's physical life and economic life of the
                            improvements is estimated to be 39 years.



                                       Page 3 1
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 40 of 101




                                                               KVG
                                                                Kinetic Valuation Group
Assessment Value and Taxes:   The following real estate tax estimate is based upon the
                              interviews with local assessment officials, either in person
                              or via telephone. We do not warrant its accuracy. This is the
                              best understanding of the current system as reported by local
                              authorities.

                              According to the town of Somersworth Assessor's Office,
                              the Subject has been assigned the following Appraisal Parcel
                              Number: 22-50C-0. The current limited tax rate for the
                              Subject's property' s full cash appraised value is $27.28
                              percent per $1,000 of assessed value.

                              The tax expense for the Subject in 2019 was $84,142 or
                              $2,274 per unit. Taxes over the past three years ranged from
                              $1,419 to $2,274 per unit with an average of $1,709 per unit.
                              Taxes will be based off the current tax bill and historical tax
                              expenses.

Conclusion:                   The Subject is an existing LIHTC/Section 8 senior apartment
                              community located in Somersworth, New Hampshire that
                              provides average quality housing units.




                                      Page 32
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 41 of 101




                                                                        KVG
                                                                         Kinetic Valuation Group
Assessment Value and Taxes
The following real estate tax estimate is based upon the interviews with local assessment officials,
either in person or via telephone. We do not warrant its accuracy. This is the best understanding
of the current system as reported by local authorities.

According to the town of Somersworth Assessor' s Office, the Subject has been assigned the
following Appraisal Parcel Number: 22-50C-0. Properties are assessed at 100 percent of market
value. Market value is determined through a number of methods, including the income approach
if information is available. Properties are reassessed every five years, 2019 was a revaluation year
in which all properties were increased to market value.

The current limited tax rate for the Subject's property' s full cash appraised value is $27.28 percent
per $1,000 of assessed value. The Subject does not have any tax exemptions. The tax expense for
the Subject in 2019 was $84,142 or $2,274 per unit. Taxes over the past three years ranged from
$1 ,419 to $2,274 per unit with an average of $1,709 per unit. Taxes will be based off the current
tax bill and historical tax expenses.




                                                Page 33
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 42 of 101




                                                                           KVG
                                                                           Kinetic Valuation Group
HIGHEST AND BEST USE ANALYSIS
HIGHEST AND BEST USE AS VACANT

Physically Possible
The Subject site consists of approximately 1.03 acres or 44,925 square feet. The site is an
irregularly shaped parcel with level topography. Accessibility and visibility are considered
average. The site is considered adequate for a variety of physically possible uses.

Legally Permissible
The Subject is zoned R - Recreational, which does not permit residential uses; however, the
regulatory agreements restrict the land to its current use; therefore, 37 units appear reasonable.

Financially Feasible
The cost of the land limits those uses that are financially feasible for the site. Any use of the Subject
site that provides a financial return to the land in excess of the cost of the land is those uses that
are financially feasible.

The Subject's feasible uses are restricted to those that are allowed by zoning classifications, and
are physically possible. As noted in the zoning section, the site can be used for apartment uses.
Given the Subject's surrounding land uses, the site's physical attributes, development patterns in
the area, and demand, apartment residential is considered the most likely use.

Maximally Productive
Based upon our analysis, new construction of apartment housing is financially. Therefore, the
maximally productive use of this site as if vacant would be to construct a residential apartment
property.

Conclusion Highest and Best Use "As Vacant"
The value of the project supports feasibility. Based upon our analysis, new construction of
multifamily housing is financially feasible. Therefore, the maximally productive use of these sites
as if vacant would be to construct a multifamily residential complex.

Highest and Best Use "As Improved"
The Subject is an existing stabilized senior apartment development. The project was constructed
in 2004 with LIHTC restrictions. There are no alternatives that would provide a greater return on
and of capital invested. The Subject's highest and best use as improved is continuation of the
existing use as a rental development.




                                                 Page 34
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 43 of 101




                                                                        KVG
                                                                         Kinetic Valuation Group
APPRAISAL METHODOLOGY
The valuation process begins with an estimate of the highest and best use of the Subject property
considered as though vacant, and as improved. Once determined the property is then valued
according to its highest and best use. Contemporary appraisers usually gather and process data
according to the discipline of the three approaches to value.

The cost approach consists of a summation of land value (as though vacant) and the cost to
reproduce or replace the improvements, less appropriate deductions for depreciation. Reproduction
cost is the cost to construct a replica of the Subject improvements. Replacement cost is the cost to
construct improvements having equal utility.

The sales comparison approach involves a comparison of the appraised property with similar
properties that have sold recently. When properties are not directly comparable, sale prices may
be broken down into units of comparison, which are then applied to the Subject for an indication
of its likely selling price.

The income capitalization approach involves an analysis of the investment characteristics of the
property under valuation. The earnings' potential of the property is carefully estimated and
converted into an estimate of the property's market value.

APPLICABILITY TO THE SUBJECT PROPERTY
The cost approach consists of a summation ofland value (as though vacant) and the cost to replace
the improvements, less appropriate deductions for depreciation. Replacement cost is the cost to
construct improvements having equal utility. This valuation technique is not typically undertaken
for properties of similar vintage since we do not anticipate the approach yields a reliable indication
of value for the Subject property. This is primarily attributable to the age and condition of the
improvements, and the attendant difficulty in accurately estimating accrued physical depreciation
as well as the lack of recent multifamily land sales in the Subject's market area. Moreover,
apartment purchasers do not typically use cost principles in pricing properties of the Subject's age.
The cost approach is not a component of this assignment.

In the sales comparison approach, appraisers estimate the value of a property by comparing it with
similar, recently sold properties in surrounding or competing areas. Inherent in this approach is the
principle of substitution, which holds that when a property is replaceable in the market, its value
tends to be set at the cost of acquiring an equally desirable substitute property, assuming that no
costly delay is encountered in making the substitution. We have utilized regionally located
multifamily sales with an EGIM (Effective Gross Income Multiplier) analysis.

The income capitalization approach requires an estimation of the anticipated economic benefits of
ownership, gross and net incomes, and capitalization of these estimates into an indication of value
using investor yield or return requirements. Yield requirements reflect the expectations of investors
in terms of property performance, risk and alternative investment possibilities. The Subject is an
income producing property and this is considered to be the best method of valuation. A direct
capitalization technique is utilized.



                                               Page 35
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 44 of 101




                                                                        KVG
                                                                        Kinetic Valuation Group
INCOME CAPITALIZATION APPROACH

INTRODUCTION
The Income Capitalization Approach to value is based upon the premise that the value of an
income-producing property is largely determined by the ability of the property to produce future
economic benefits. The value of such a property to the prudent investor lies in anticipated annual
cash flows and an eventual sale of the property. An estimate of the property' s market value is
derived via the capitalization of these future income streams.

It is important to note that the projections of income and expenses are based on the basic
assumption that the apartment building will be managed and staffed by competent personnel and
that the property will be professionally advertised and promoted.

Analysis of historic operating expense data demonstrates the property has operated on a positive
cash flow basis, and demonstrates expenses generally in line with comparable properties. We
analyzed and presented historical expenses.

ECONOMIC RENT ANALYSIS
We performed a competitive rental analysis of the local market. Analysis of the comparable
properties is included in this section.

Comparable Properties
Possible comparables were determined from multiple resources including online research,
subscription databases, interviewing property management companies and on-site management,
and driving the market area. We performed an extensive search for comparable LIHTC and market
rate properties with similar type, size, age, condition, and location. Those deemed most similar in
these areas and containing the appropriate unit mix were selected for use as a comparable property
within this report.

Unit sizes are reported on a net basis for comparable properties, which is the typical basis reported
within the apartment industry. Additionally, unit size may not be reflective of the appeal of the
unit; an example being two apartments with differing floor plans wherein the smaller size unit may
appear to be larger to the observer due to floor plan layout and lighting.

Provided on the following pages are a summary of the comparables, individual comparable
property summaries, and maps showing the location of the comparable properties in relation to the
Subject.




                                               Page 36
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 45 of 101




                                                                                              KVG
                                                                                              Kinetic Valuation Group
Rent Comparables Map - Overview




                                                                                                                              N°""""'
                                                                                                                               I
                                                                                                                                     "l9"~
                                                                                                      •· 9 - ....,... ----"
                                                                                                                              j
                                                                                                      MA I ti~




                                                                                   0ml




                                                        Comparable Properties
                                                                                                           Rent               Proximity from
Comp# Comparable Name                               Street Acltess                 City, State
                                                                                                      Strudure                Subject (miles)
      Woodbury Mills Apaima,ts                      1 Dove- Sreet                  Dove-, NH            LIHTC                     3.39 rriles
  2   Bra:Jle,, ComronsApaima,ts                    577 C€Jltra Ava,ue             Dove-, NH            LIHTC                     3.40 rriles
  3   Young Sreet Apaima,ts                         29YoungSreet                &>uth Bewick, ME        LIHTC                     3.67 rriles
  4   Arthur H . Nickless Jr. Housing for EldErly   19 Gla,wood Ava,ue            Rochest a-, NH        LIHTC                     6.31 rriles
  5   Ca.i Sreet Mill Apairna,ts                    36Cm Sreet                  S:it-ne-sworth, NH       Ma-kEt                   1.20 rriles
  6   Tera M ee:::lowsApaima,ts                     731 Tri aty Roa:J           S:it-ne-swort h, NH      Ma-kEt                   1.50 rriles
  7   Wincheste- ArmsApairnEl71s                    47 Ne,v Rocheste- Roa:J          Dove-, NH           Ma-kEt                   1.71 rriles
  8   Princeton Dove- Apaima,ts                     5 Princeton Wat                Dove-, NH             M a-kEt                  2.60 rri les
  9   Rava Oei< Aoaima,ts                           149 Portlald Ava,ue            Dove-, NH             M a-kEt                  3.45 rriles




                                                               Page 37
           Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 46 of 101




                                                                                                                           KVG
                                                                                                                           Kinetic Valuation Group
I
                                                                               Rent Sm'\C\ Summan
                          Project/                          Type/                Market/           Bed'          Size               Rent      Units   Vacancy
    No.                  Proximity                        Yr. Built              S ubs idv   Bath/AMI Lewi       (SF)     Un its   (Ask)     Vacant     Rilte
     I    Woodbury Mills Apartments                    Midrise (5 Stocy)          UHTC          1/ 1.()150%      690       4        $930       0       0.0%
          I Dover Street                                     2014                               1/ 1.0/60%       690       5        $930       0       0.0%
          Dover. NH                                                                             2/ 1.0/50%       885       12      $1.072      0       0.0%
          3.39 miles                                                                            2/ 1.0/60%       885       13      $1.301      0       0.0%
                                                                                                3/ 1.0/50%       985        4      $1.235      0       0.0%
                                                                                                3/ 1.0/60%       985       4       Sl.500      0       0.0%
                                                                                                   Total                   42                  0       0.0%

    2     Brad ley Cormnons Apartments                  Midrise (3 Stacy)         UHfC          1/ 1.0/50%        640      II       $893       0       0.0%
          577 Central A venue                                 2017                              1/1.0/60%         640      II      $1.084      0       0.0%
          Dover. NH                                                                             2/1.0/50%         850       8      $1.072      0       0.0%
          3.40 miles                                                                            2/1.0/60%         850       7      $1.30 1     0       0.0%
                                                                                                3/ 1.0/50%       I.I 16     I      $1.235      0       0.0%
                                                                                                3/ 1.0/60%       1.1 16     I      $1.500      0       0.0%
                                                                                                   Total                   39                  0       0.0%

     3    Young Street Apartments                       0.rden (3 Stacy)          UHTC          1/ 1.0/50%       680       14       $800       0       0.0%
          29 Young Street                                    2015                               1/ 1.0/60%       680       14      $1.000      0       0.0%
          So uth Berwick. ME                                                                    2/1.0/60%        718       48      $1.200      0       0.0%
          3.67 miles
                                                                                                  Total                    76                  0       0.0'1/.

     4    ArthurH. NickJess Jr. Housing for Elderly     0.rdea (3 Stacy)          UHTC          1/ 1.0/50%       750        12      $745       0       0.0%
          19 Oenwood Avenue                                  2016                               1/ 1.0/60"/o     750        12      $785       0       0.0%
          Rochester. NH
          6.31 miles
                                                                                                  Total                    24                  0       0.0¾

     5    Canal Street Mill Apartments                Midris e (4 & 5 Stacy)     Market         Studio/ 1.0      494        22     $1.1 00     0        0.0%
          36 Canal Street                                      2007                          St udio/ 1.0 Loft   737         4     $1.200      0        0.0%
          Somersworth. NH                                                                          1/1.0         578         8     Sl.350      0        0.0%
          1.20 miles                                                                               2/ 1.0        737        30     Sl.400      0        0.0%
                                                                                                  Total                    64                  0       o.o•;.
     6    Tara Meadows Apartments                       O,rden (3 Stacy)         Market         Studio/ 1.0      460        5      $1.000      0        0.0%
          73 1 Tri City Road                               1976/2010                               1/ 1.0        600       100     Sl.260      0        0.0%
          Somersworth. NH                                                                         2/ 1.0         733       165     $1.430       I       0.6%
          1.50 miles
                                                                                                  Total                    270                 1       0.4•;.

     7    Winchester Arms Apartments                    O.rden (3 Stacy)          Market           1/1.0          500       66     Sl.100      0        0.0%
          47 New Rochester Road                            1972/2020                               2/ 1.0         700       78     Sl.175      0        0.0%
          Dover. NH
          1.71 miles
                                                                                                  Total                    144                 0       0.0 ·1.

     8    Prin ceton Dover Apartments                   Girden (3 Stol}')         Market           1/1.0          539      23      $1.369       0       0.0%
          5 Princeton Way                                  1975/2015                               2/1.0          745      102     $1.529       0       0.0%
          Dover.NH
          2.60 miles
                                                                                                  Total                    125                 0       0.0•1.

     9    Royal Oak Apartments                         0.rdea (25 Stacy)          Market        Studio/ 1.0       460       31      $975        0      0.0%
          149 Portland Avenue                                1970                                  1/ 1.0         525      32      Sl.025       0      0.0%
          Dover. NH                                                                                2/ 1.0         700      31      Sl.175       I      3.2%
          3.45 miles                                                                               3/ 1.0         955      31      $1.475       0      0.0%
                                                                                                  Total                    125                 1       o.s•1.




                                                                                      Page 38
         Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 47 of 101




 Comparable #1                                                                                 Survey Date: 7/13/2020
Propa-ty Nana                 Woodtuy MillsApartm!rts
Street                        1 Dover Street
City, State                   Dover, NH
Cou1y                         Straford
PhoreNl.l'Tffl                603-516-0590
Corta::t Nana                 Dia-a
Type                          Mutifarrily
(" M "arket/"L "aw lrcorre)   LIHTC
Proxi rrity                   3.39 mies
Stru::tu-e                    Midrise (5 Story)
Sa::tion B V oucha:s          60%
YEHlyTu-rover %               10%
Lwsirg Pa:e                   30 days
Watirg List                   Yes-56HH's
Corces:sions                  Nore
Charge in Rm                  Ircrease 2.5% yearly
 YEH BLilVRerovata:J          2014
.9?!!EIDNu-nber               5122
®4,1·1" ~~ihih,
  Ba:J/Battv                                              Corces:sion                 Vocaq
                  Area(SF)       Urits         Rert                     Va:at Urits
     AMI                                                  (rrorthly)                   Rate
  1/1.0/50%           690            4         $930            $0              0       0.0%
  1/1.0/60%           690            5         $930            $0              0       0.0%
  2/1 .0/50%          885            12       $1 ,072          $0              0       0.0%
  2/1.0/60%           885            13       $1 ,301          $0              0       0.0%
  3/1.0/50%           985            4        $1 ,235          $0              0       0.0%
  3/1.0/60%           985            4        $1 ,500          $0              0       0.0%
Total Urits                          42                                        0        0.0%

l tililirs:                                              Unit Amenities:                                       Appliances:
                  WroPays     Gas/Electric
                   Utility?      G=Gas                   Certral Heat/Cool *              D                    Rdrigera.or
                               E=Electric                Blin:ls                                               Stove'Oven
Other Electric         T          E                      Carpe                            D                    Dishwasher
Ha;;t                  T          G                      Ceilirg Fan                      D                    Ga'ba,Je Disposal
Wa.erHm                T          G                      Skylight                         D                    Miaawave
Cookirg                T          E                      Storage Closet                                        Washer/Dryer
Wa.er                  L                                 Coa. Closet                                           Washer/Dryer Hook-~
Simer                  L                                 Walk-In Closet                   D
Trash                  L                                 Firepla:e                        D
                                                         Pa.io/BalCOO)'                   D

                              Property Amenities:                                                Parking:

                              Cornmuity Room                                                     Sui a:e Parki rg
                              $.vi mrrirg Pool                 D                                 Ca-port
                              Spa'Ja:uzzi                      D                                 Un:lergrm.n::t
                              Exercise Room                    D                                 Daa:ha:l
                              PlcricArea                       D                                 A tta:ha:l Ga'age
                              Aaygrm.n::t                      D                                 T l.d<-l.n::ler Ga'.:ge
                              TenrisCout                       D                                 Parki rg Ga'age
                              Baskaball Cou-t                  D
                              Vol leybal I Cout                D
                              Oo-Site Manager                  D                                 Security:
                              L a.n::try Room
                              Computer Room                    D                                 Gata:J/Cortrolla:J Access'I rtercom
                              Busi ress Certer                 D                                 Coutesy Pa.rol
                              Ca-Wash Area                     D                                 Suveillanoe Caneras
                              Additioral SEJvices              D
                              Eleva.or (" Y"esor "N"o)         y
* See Notes

C!rtral ar oon:litiorirg is aval<Dle for $150 per yEH. Ma-agernert was ITTille to verify uit breakdown; therdore, the uits have been split eveny. The property
reported ro dfectsdt..e to COV ID-19.
                  Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 48 of 101




 C      arable #2                                                                                  Sur     Date: 7/13/2020
Property Nare                 Bra:fley Commons Apa1ma,ts
Street                        577 Caitra Avaiue
City, Stae                    Dover, NH
County                        Stra'ford
Alone Number                  603-516-0590
Conta::tNare                  Diaia
Type                          Multifa-nily
("M"ai<Et/"L"ON lncane)       LIHTC
Proximity                     3.40 miles
Structure                     M idrise (3 Story)
HCV Ta,a,ts                   50%
Yea-lyTur[l()\/er %           5%
LEHing Pa::e                  2 weel<s
Watingli~                     Yes- 72 HH's
Concessions                   None
Chalgein Rail                 lnaease 3% yea1y
yea- Built/Renovae:J          2017
Com.£.!El Number              5123
UW:41•i~·iitUH,
                                                            Concession                     Va:aq
  B~~h/            Area(SF)      Units          Ra,t                        Va::cntUnits
                                                            (monthly)                       Rae
  1/1 .0/50%         640          11            $893            $0               0          0.0%
  1/1.0/60%          640          11           $1 ,084          $0               0          0.0%
  2/1.0/50%          850           8           $1 ,072          $0               0          0.0%
  2/1 .0/60%         850           7           $1 ,301          $0               0          0.0%
  3/1.0/50%         1,116                      $1 ,235          $0               0          0.0%
  3/1.0/60%         1,116          1           $1,500           $0               0          0.0%
Tota Units                        39                                             0          0.0%

Ll ilitics:                                               Unit Ama,ities:                                         Appliances
                   WhoPays Gas'Ela::tric
                    Utility?  G=Gas                       Caltra Hea/Cool'                    •                    Rdrigeraor
                             E=Ela::tric                  Blinds                                                   Stove/Ova,
Other Ela::tric       T            E                      Capet                                                    Disiwa9ler
Hea                   T            G                      Caling Fen                          •                    Ga-ba;ie Disposa                            •
WaerHea               T            G                      Skylight                            •                    Mia-cmave                                   •
Cooking               T            E                      Stora;ie Closet                                          Wa9ler/Dryer                                •
Waer                  L                                   Cea Closet                                               Wa9ler/Dryer Hook-up                        •
S!wer                 L                                   Wak-ln Closet                       •
Tras,                 L                                   Rrepla::e                           •
                                                          Paio'Bacony                         •
                              Proper     Ama,ities:                                                   Parkin :

                              Community Room                                                          Surfa::e Pa-king
                              S.Vi mmi ng Pool                   •                                    Ca-port                                    •
                              Spa'J3::uzzi                       •                                    Underground                                •
                              Exercise Room                      •                                    Deta:ha:I Ga-a;ie                          •
                              AcnicArea                          •                                    Atta:ha:I Ga-a;ie                          •
                              Playground                         •                                    Tuck-under Ga-a;ie                         •
                              Ta,nisCourt                        •                                    Pa-king Ga-a;ie                            •
                                                                 •

                                                                                                                                            rn~
                              Ba9<etbal Court
                              Vol leyba I Court                  •
                              On-SiteM~                          •                                    Security:
                              La.indry Room
                              Computer Room                      •                                    Gae:J/Controlle:J Access'I ntercorn
                              Business Caller                    •                                    Courtesy Parol
                              Ca Was, Area                       •                                    SurvEi Ila,ce Ca-neras
                              Additiona Services                 •y
                              Ele.1aor ("Y"esor "N"o)
*See Notes

One-be:Jroom units ra,ge in size up to 715 9:luaefeet, with no dfa::t on ra,t. Caltra ar conditioning is avalctilefor $150 per yea-. The property hascontrolle:J a::cess.
M a,agana,t was unrole to verify unit brea<dONn; therefore, the units have been split e.,a,ly. The property r~e:J no dfa::ts due to COVID-19.
              Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 49 of 101




 C      arable #3                                                                               Surv   Date: 7/7/2020
Prope-ty NITTie             Young Street Apa-tme,ts
Street                      29 Young Street
City, Stae                  South Bewick, ME
County                      York
Alone Numbe-                800-33%516
Conta::t Nane               Amy
Type                        Senior
("M"a1<9/"L"ow Imme)        LIHTC
Proximity                   3.67miles
Structure                   Ga-dal (3 Story)
HCVTamts                    NIA
YEB"lyTurnova-%             NIA
L ea:ing Pa:e               N/A
Waling List                 N/A
Concessions                 None
Chalge in Rent              N/A
YEB" Built/REl10Varo        2015
Com.E.!£> Numbe-            5194
@Gj•J~-f Ui!t-/1
                                                       Concession                   Va:aY::-J
                               Units         Rent                   Va::a,t Units
                                                       (monthly)                      Rae
  1/1.0/50%         680            14        $800         $0             0           0.0%
  1/1.0/60%         680            14       $1,000        $0             0           0.0%
  2/1.0/60%         718            48       $1,200        $0             0           0.0%
Total Units                        76                                    0           0.0%

ltilit ies:                                           Unit Amenities:                                          Appliances:
                  Whof>ays Gas'Els:tric
                   Utility?  G=Gas                    Central HEB/Cool                 D                       Rdrigeraor
                            E=Els:tric                Blinds                                                   Stove/Oven
Ott,a- Els:tric      L             E                  Capa                                                     Di!tlwasia-                D
Ha:t                 L             E                  Celing Fa,                                               Ga-~Di~                    D
Waa-Ha:t             L             E                  Skylight                         D                       MicrONave                  D
Cooking              L             E                  Stor<9€! Closet                  D                       Wasia-/Dryer               D
Waer                 L                                Cea Closet                                               Wasia-/Drya- Hook-up       •
SeNa-                L                                Walk-In Closet                   D
Trasi                L                                Rr€pla:e                         D
                                                      Pa'.io'Baloony                   D

                            Propa-ty Amenities:                                                  Parking:

                            Community Room                                                       Surf a:e Pa-king
                            SNimming Pool                   D                                    Ca-port                              D
                            Spa'Jocuzzi                     D                                    Unda-ground                          D
                            Exa-cise Room                  •                                     Deta:hEd Ga-<9€!                     D
                            PlaiicArw                                                            Atta:hEd Ga-<9€!                     D
                            Playground                      D                                    T uck-unda- Ga-'9€!                  D
                            Tennis Court                   •                                     Pa-king Ga-<9€!                      D
                            Basl<etbal I Court              D
                            V cl Ieybal I Court             D
                            On-SiteM~                       D                                     Security :
                            L aindry Room
                            Computer Room                   •                                     GaEd/Controllro Accessll ntercom
                            Business Centa-                 D                                     Courtesy Pa'.rol
                            Ca Wasi Arw                     •                                     Survei llaice Cana-as
                            Additional Se-vices             D
                            Ele.-aor ("Y"esor "N"o)         y



The property reportro no dfEds due to COV I D-19.
               Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 50 of 101




 Comparable #4                                                                                        Survey Date: 7/7/2020
A-operty Na11e                Arthur H. Nickless J'. Housing for Elderly
Street                        19 Glenwood Avenue
City, State                   Rochester, NH
County                        Straford
Phone Number                  603-330-0379
Conta::t Na11e                Babaa
Type                          Senior
("M"a-ka/''L "CM< lrcome)     LIHTC
A-oximity                     6.31 miles
Structure                     Gaderl (3 Story)
HCV T01a1ts                   75%
Yearly Turnover %             1%
Leas ng Pa::e                 30 days
Waiting Li&                   Yes-5HH's
Conressi ans                  None
Cha1ge in Rent                None
Year Built/Renovaoo           2016
Comp ID Number                5124
Property Oescriptiai:
  Bed/Bath/                                                 Conression                     Va:av::y
                  Area(~)        Units          Rent                       Va::a,t Units
      AMI                                                   (moothly)                       Rate
  1/ 1.0'50%         750           12           $745            $0               0          0.0%
  1/1.0'60%          750           12           $785            $0               0          0.0%
Tota Units                         24                                            0          0.0%

l tilit1r~:                                                Unit Amenities:                                            Appliances:
                  WhoPays Gas'EJ ectri C
                   Utility?     G=Gas                      Centra Heat/Cool                 WALL                      Refrigerator
                               E=Electric                  Blinds                                                     Stove'Oven
Other Electric         T           E                       Capa                                                       Dishwasher
Heat                   T           G                       Ceiling Fan                                                Ga~ Dispos31
Water Heat             T           G                       Skyligit                             •                     Micrrmate                     •
Cooking                T           E                       Stor~aoret                           •                     Washer/Dryer                  •
Water                  L                                   Coat aore1                           •                     Washer/Dryer Hook-up          •
&mer                   L                                   Wak-ln aoret
Trash                  L                                   Firepla:e                            •
                                                           Patio'BaCXJny                        •
                              Property Amenities:                                                       Parking:

                              Community Room                                                            Surfa:e Pa-king
                              S.Vi mmi ng Fbol                   •                                      Ca-port                               •
                              Spa'..a:uzzi                       •                                      Underground                           •
                              Exercise Room                      •                                      Detached Ga~                          •
                              FlmicArea                          •                                      Attached Ga~                          •
                              Flaygound                          •                                      Tuck-under Ga~                        •
                              Tennis Court                       •                                      Pa-king Ga~                           •
                              Basketbal I Court                  •
                              Vol Ieybal I Court                 •
                              On-Site Manager                                                           Secur ity :
                              Lrundry Room
                              Computer Room
                              Business Center
                                                                 •
                                                                 •
                                                                                                        Gated/Control Ioo Acx:essllntercom
                                                                                                        Courtesy Patrol
                                                                                                                                             ffig
                              Ca Wash Area                       •                                      Survei 11 ance Caneras
                              Additiona Servioos'
                              Elevator ("Y"es or "N"o)           y
*See Notes

This property has a service ooordi nator. The property reportoo no a'f ects due to GOV ID-19.
                 Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 51 of 101




      Comparable #5                                                                                       Survey Date: 7/812020
Property Na-re                     Gau  Street Mill Apatmerts
Street                             36 Gau Street
City, State                        Sorners.vorth, NH
Couty                              Straford
A10reNl.llre                       603-749-3355
Corta:t Na-re                      La.vreroe
Type                               Mt.Jtifamly
(" M"a1<El/"L "ON lro:rne)         Ma-k€t
Proximty                           1.20 mies
Structu-e                          M idrire ( 4 & 5 Story)
HCVTerats                          Yes - N /A
Y EHiy T i.rrover %                 5%
L easi rg Pa:e                    · 7-10 days
Watirg List                        Yes-22 HH's
Corcessiors                        Nore
Cha-ge in Rert                     Norein2020
Yea Bt.ilURerovatoo                '2007
~IDNtmber                          5129
@~@•l·-·ihii·,
                                                                    Corcession        Va;at      Vocacy
      Bed/Bah         Area(SF)         Urits                 Rert
                                                                     (rrorthly)        Urits       Rae
      StLdio/1 .0        494              22             $1 ,100         $0             0          0.0%
    StLdio/1.0 Loft      737              4              $1 ,'200        $0             0          0.0%
        1/ 1.0           578              8              $1 ,350         $0             0          0.0%
         2/1 .0          737              30             $1 ,400         $0             0          0.0%
Total Urits                               64                                            0          0.0%

l   tihtJl•~:                                                       Unit Amenities                                        Ap   liances:
                      WroPays       Gas'EI octri c
                       Utility?        G=Gas                        Certrci HeaUCool              WALL                    Rdrigeraor
                                     E=Eloctric                     Blinds                                                StovEl"Overi
Other Eloctric               T            E                         Ca-pet                                                Disn.vasher
HEEt*                        L            G                         Ceilirg Fa,                                           Ga-bage Disposal
Waer Hea*                    L            G                         Skylight                         D                    MicrCM1ave                                 D
Cookirg                      T            E                         Storage Closet                   D                    Washer/Dryer                               D
waer                         L                                      Goa Closet                                            Washer/Dryer Hook-LP
Se.ver                       L                                      Weik-In Closet*                  D
Trash                        L                                      Rr~a:e                           D
                                                                    Paio/Bci00'¥*                    D

                                   Propert Amenities                                                         Parkin

                                   Coomu-ity Room                                                            Suia:e Pa-kirg
                                   S.Vimmrg Pool                         D                                   Ca-port
                                   Spa'Ja::uzzj                          D                                   Undergr0t.rd
                                   Exercigi Room                                                             DEta;hoo Ga-age
                                   PlcricArea                                                                Atta::hoo Ga-age
                                   Aaygr0t.rd                            D                                   T u::k-1.X'der Ga-age
                                   TeririsCout                           D                                   Pa-kirg Ga-age
                                   Basl<Etbal I Gout                     D




                                                                                                                                                   rn~
                                   Vol leybal I Cm.rt                    D
                                   On-SiteM~                             D                                   Securit :
                                   LardryRoom
                                   ConlJuter Room                        D                                   Gaed/Cortrolloo Aa:ess'I rtercom
                                   Busi ress Certer                      D                                   Coutesy Petrol
                                   Ca- Wash Area                         D                                   Su-vei llaice Ca-neras
                                   Additiornl Savices                    D
                                   Eleva.or ("Y"esor " N"o)              y
*See Notes


Sela::! ore aid two-booroom 1.11ts havewcik-i n dosets. Bottom floor 1.11ts have paios. The property has two locatiors; 36 Ca-a Street has 50 1.11ts aid 22 Gau Street has
14 1.11ts. Teratsa 22 Gau Street a-eresponsil:1e for aoctric aid gasexpengcis. Loftsa-elivEl"work 1.11ts. Urits ra,ge in size LP to 1,288; 1,060; 942; aid 1,171 ; aid rert up
to $1 ,350; $1 ,300; $1 ,475; aid $1 ,600; from top to bottom, respoctivay. The property reported no dfoctsdueto COVID-19.
                 Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 52 of 101




    Comparable #6                                                                                        Survey Date: 71712020
Property Nare                 Tara Mm:JowsApa-tmerts
Strea                         731 Tri City Rooo
City, State                   Soma-9oVorth, NH
Couiy                         Strclford
Phore NlJT'OO"                844-435-9100
Corta:t Nare                  Brian
Type                          Mutifanly
("M"ai<et/"L"o.v Income)      Ma-ket
Proximity                     1.50 miles
Stn.ctlxe                     Ga-den (3 Story)
HGV T<nrts                    None
YE91yTu-rova-%                22%
Loosil"l:JPa:e                4days
Waiti'"l:l List               Nore
Corcessions                   Nore
Ct.rge in Ra,t                I rcroores ye1Jly
Yf'/J BLilURerovate:J         1976/2010
        ID Nu-nba-            5128
@!i@•J~~, ltlih,
                                                               Corcession                   Va:a'Of
     Boo/Bah      Area (SF)       Urits            Ra,t                     Vcert Urits
                                                                (rmrthly}                    Rae
   Stu:Jio/1.0        460           5             $1,000           $0             0          0.0%
      1/1.0           600          100            $1,260           $0             0          0.0%
      2/1 .0          733          165            $1 ,430          $0             1          0.6%
Total Urits                        270                                                       0.4%

l tihlit'S:                                                   Unit Amenities:                                           Appliances:
                  Who Pays Gas/El !£Irie
                   Utility?  G=Gas                            C811ral Heat/Cool              WALL                       Refoga-aor
                            E=EIE£tric                        Blirds                                                    Stove'Oven
Otha- Elmric          T         E                             Ca-pet                                                    Dishwasher*
Hea                   T         G                             Ceilil"l:J Fan                                            Ga-ba;Je Disposal
waa-Hea               T         G                             Skylight                          D                       Microwave
Cookil"l:J            T         E                             Stora;ie Closet*                  D                       Washer/Dryer
Waa-                  L                                       Goa Closet                                                Washer/Dryer Hook-LP
&Nier                 L                                       Walk-In Closet*                   D
Trash                 L                                       Firepla::e                        D
                                                              Paio/Baleooy

                              Proper      Amenities:                                                    Parking:




                                                                                                                                                 I
                              Coirrmnty Room                                                            &rla::e Pa-kil"l:J
                              SNimmil"l:J Pool                                                          Ca-port
                              Spa'Ja:t=i                            D                                   Urdergrom:J
                              Exercise Room                                                             Deta:;haj Ga-age
                              PicricArw                                                                 Atta:;haj Ga-age
                              Playgrmrd                                                                 Tu::k-t.rder Ga-age
                              TenrisCou:t                                                               Pa-ki l"lJ Ga-a;ie
                              Basketbal I Col.rt
                              Volleyball Col.rt                     D
                              On-Site Ma.gr                                                             Securi :
                              L ardry Room
                              Cooµ.Jter Room                        D                                   Gaoo/Cortrol Ie:J Access'! rtercom
                              Busi ress C811er                                                          Cou:tesy Parol
                              Ca-Wash Area                          D                                   Stxvallanoe Careras
                              Additiora Services                    D
                              Elevaor ("Y"es or "N"o)               N
*See Notes

Rerovaions took pla::e in 2010. Base:j on photos fou-d oriire, the eifective age of the property ~ s to be 2005. Storage dosets a-e availailefor $50 per morth. Select
trits have walk-in dosets ard dishwashers. One ard two-be::troom trits ra-ge in size LP to 880 ard 915 s:iua-e fea. Non-rerovate:J stu:Jio, one, ard two-be::troom trits r811
for $8()(), 900, ard $1 ,250, respectively. The property reporte:J no el'fectsdueto COVID-19.
               Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 53 of 101




    Comparable #7                                                                                          Survey Date: 7n/2020
PropatyNane                    Wirchester ArmsApatments
Street                         47 Ne.v Rochester Roa:!
City, State                    Dover, NH
Colrty                         Straford
Phore Nunber                   603-742-4363
Corta:;t Nane                  Amber
Type                           Mutifamily
("M"a-ke/"L"o.v lrmrre)        Ma1<et
Proximity                      1.71 miles
Stn.ctu-e                      Ga-den (3 Story)
HGV Tams                       NIA
Y eerly Tu-rover %             NIA
LEBSirg Pa.:e                  2weeks
Waitirg List                   Yes-N/A
CorcessiOIB                    Nore
Ct«ge in Rent                  Irueasoo in 2020
Yea- BLilt/Rerovate::I         1972/2020
~IDNunber                      5131

                                                               Corcession                       Va:-avf
    Boo/Bath      Area(SF)           Urits        Rent                         Va::at Urits
                                                               (rrorthly)                        Rate
     1/1.0               500         66          $1,100            $0                0           0.0%
     2/1.0               700         78          $1,175            $0                0           0.0%
Tota Urits                           144                                             0           0.0%

ltilillcs:                                                    Unit Amenities                                               Appliances:
                  Who Pays Gas'Ela:tric
                   Utility?  G=Gas                            Centrai Heat/Cool*                    D                      Ra'rigerator
                            E=Ela:tric                        Blirds                                                       Stove'Oven
Other Ela:tric       T         E                              Ca-pet                                                       Dishwasher
Hea                  T         E                              Calirg Fa,                                                   Ga"bage Disposai
WaterHea             T         E                              Skylight                              D                      Microwave
Cookirg              T         E                              Storage Closet                                               Washer/Dryer
Water                 L                                       Coct Closet                                                  Washer/Dryer Hock·L!J
f:eNer                L                                       Waik-lnCloset                         D
Trash                 L                                       FlrfcPla::e                           D
                                                              Patio'BaiCOO/

                               Property Amenities                                                           Parking:




                                                                                                                                                    I
                               Commuity Room                         D                                      Sufa::e Pa-kirg
                               S.Vimmirg Pool                        D                                      Ca-port
                               Spa'Ja:uzzi                           D                                      UrdergrOI.Td
                               Exercise Room                         D                                      Deta:hoo Ga-age
                               PlcricArea                            D                                      A tta:;hoo Ga-age
                               PlaygrOl.rd                           D                                      T u:k-u-der Ga"a;ie
                               TenrisCou1                            D                                      Pa-kirg Ga-age
                               Basketbal I Cou1                      D
                               Volleyball Cou1                       D
                               On-Site M a,ager                                                             Security:
                               LardryRoom
                               Co!rl)uter Room                       D                                      Gate:l/Cortrolle::1 Access'I rtercorn
                               Business Center                       D                                      Courtesy Patrol
                               ea- Wash Area                         D                                      SIJvei Ila-re Ca-neras
                               Additionai Services                   D
                               Elevator ("Y"esor "N"o)               N
*See Notes

Urits on the socord ad third floors have wail air corditiorirg uits. RerovatiDIB bega, in 2020 ad 50% of the propaty has been rerovate::I; thera'ore, based on onine
photogr;;¢s the Eifa:tive a;ie is estimate::! at 2010. Upgra:Jes irdl.de ne.v ~pliITT:es, eotrter tops. ct.pl)oa-ds, ad floorirg. Urit sizes ae a, avera;ie of ail. One ad two-
be:Jroom uits rent t.plo $1,150 ad $1,225, respa:tivay, deperdirg on floor leva. The propeiy reporte::I ro a'fa:tsd1.eto COVID-19.
                 Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 54 of 101




    C     arable #8                                                                                    Surv   Date: 7/6/2020
Propaty Ncme                  Princeton Dove- Apatments
Street                        5 Princeton w~
City, Stae                    Dove-, NH
County                        Straford
AloneNumba-                   603-821-0846
Conta::t Ncme                 Qbby
Type                          Multifanily
("M"a1<6/'L"ow lncxme)        Ma-ket
Proximity                     2.60 miles
Structure                     Ga-den (3 Story)
HCVTenaits                    None
YEHlyTurnova-%                30%
Leasing Pa:;e                 10 days
Waling List                   None
Concess ens                   None
Chaige in Rent                De::r8',193j $30 in 2020
YEH Built/Renovae:J           1975/2015
Com.E.!f> Numba-              5130
@tJlj•l:-:•if •}tf-:e
                                                               Concesson       Va:ait      Va::;rc,;
    Bed/Bah       Area(SF)       Units            Rent
                                                               (monthly)        Units       Rae
     1/1.0            539         23             $1,369           $0             0          0.0%
     2/1 .0           745         102            $1 ,529          $0             0          0.0%
Tota Units                        125                                            0          0.0%

ltilitits:                                                    Unit Amenities                                         Appliances:
                  Whof>a;s Gas'Electric
                   Utility?     G=Gas                         Centra Hea/Cool'                 D                     Refriga-aor
                               E=Electric                     Blinds                                                 Stove'Oven
Other Electric          T         E                           Ca-pet                                                 Di511wa916"
Hea                     T         E                           Ceiling Pcn                      D                     Ga-begeDi~
waa-Hea                 L         G                           ~ylight                          D                     MicrCMtave                                   •
Cooking                 L         G                           Storege Closet                                         Wa91a-/Drya-                                 •
Waa-                    L                                     Goa'. Closet                     •                     Wa91a-/Drya- Hook-up                         •
&alva-                  L                                     Wak-ln Closet                    •
Trat,                   L                                     Rrepla::e                        •
                                                              Pa.io'Bacony                     •
                              Pr~        Amenities                                                     Parkin :

                              Community Room                                                           Surfa::e Pa-king
                              S.Vimming Pool                                                           Ca-port                                       •
                              Spa'Ja:uzzj                           D                                  Unda'ground                                   •
                              Exa-dre Room                                                             Deta:he:J Ga-ege                              •
                              AcnicArea                                                                Atta:he:J Ga-ege                              •
                              Aayground                             •                                  Tuck-unda' Ga-ege                             •
                              Tennis Court                          •                                  Pa-king Ga-ege                                •
                              Basketba I Court                      •
                              Volleybal Court                       •
                              On-Site M a,aga-                                                         Security:
                              Laundry Room
                              Compute- Room                         •                                  Gaed/Controlle:J Access'lnta-c:om
                              Business Centa-                       •                                  Courtesy Pa.rel
                              Ca- Wat, Area                         D                                  Surve I laice cane-as
                              Additiona Savices'
                              EJe.,aor ("Y"es or "N"o)              N
'See Notes

The propaty was renovae:J in 2015; bcBa:l on online photogrc4)hs the propa-ty ~ s to have an effective ~e of 2010. Units on the second and third floor have wal ar
conditioning units. One-be:Jroom units range in sze up to 650 s:iua-efeet. Rents provide:J a-e an ava-ege of al. The propaty has a dog pa-k. De::reare in rent in 2020 was
in re;ponretotheCOVID-19 Panda-nic.
                 Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 55 of 101




    Comparable #9                                                                                     Survey Date: 7/7/2020
Propety Na-ne                   Royal Oa< Apa1merts
Street                          149 Portlard Averue
City, State                     Dover, NH
Couty                           Stra'ford
Phore N LntlEr                  603-742-8282
Corta:t Na-ne                   Ka-eri
Type                            Mutifalily
("M"ai<Ei/" L"c,,v Income)      Ma-ket
Proximty                        3.45m les
Stru::t...-e                    Ga-001 (2.5 Story)
HCVTmrts                        None
Ym1yT...-rover%                 25%
Loosi rg Pa::e                  2weeks
Watirg List                     Nore
Corcessions                     Nore
ChcTgeinRai                     Nore
Yer BLilVRerovatoo              1970
~IDN...-nber                    5132
w~@·J~·ihU·,
                                                             Corcession       Va::a-t   Va;a-cy
    BecVBah         Area (SF)       Urits           Rai
                                                             (rmrthly)         Urits     Rae
   Stu:Jio/1.0          460          31             $975         $0             0        0.0%
      1/1.0             525          32            $1 ,025       $0             0        0.0%
      2/1 .0            700          31            $1 ,175       $0             1        3.2%
      311 .0            955          31            $1,475        $0             0        0.0%
Total Urits                          125                                                 0.8%

ltilitu.~:                                                   Unit Amenities                                          Appliances:
                    Who Pays Gas'Ela:tric
                     Utility?  G=Gas                         Cairal HeaVCool             WALL                        Refrigerctor
                              E=Ela:tric                     Blirds                                                  Stove'Overi
Other El a:tric         T        E                           Ca-pet                        •                         Dishwasher
Hea                     T        G                           Calirg Fa,                    •                         Ga-b.:ge Disposal
waerHea                 T        G                           Skylight                      •                         Microwave
Cookirg                 T        G                           Stor.:ge Cl oSct                                        Washer/Dryer
waer                    T                                    Cea Closet                                              Washer/Dryer Hook-l.4)
Sewer                   T                                    Walk-In Closet                 •
Trash                   T                                    Firepla:e                      •
                                                             Paio/BalCOOy                   •
                                Property Amenities                                                 Parking:




                                                                                                                                              I
                                Corrmuity Room                    •                                Suia:e Pa1<i rg
                                S.Vi mni rg Pool                  •                                Ca-port
                                Spa'Ja:;uzzj                      •                                Urdergroi.rd
                                Exercise Room                     •                                Deta;;haj Ga-.:ge
                                Aerie Area                        •                                A tla;;haj Ga-.:ge
                                Playgrom:J                        •                                T t.ek-i.rder Ga-age
                                TeririsCoui                       •                                Pa-ki rg Ga-.:ge
                                Basketl:01 I Coui                 •
                                Volleyl:01I Coui                  •
                                On-Site M a,.:ger                                                  Security:
                                LardryRoom
                                Corr4)uter Room                   •                                GaecVCortrolloo Accesstlrtercom
                                Busi ress Caier                   •                                Courtesy Parol
                                Ca- Wash Area                     •                                &rva Ilat.:e Ca-neras
                                Additional Services               •
                                Elev.tor ("Y"es or "N"o)          N
*See Notes

M ~ reportoo rerovctions a-e ma:le as neajaj _ Basoo on photos fom:J on ire, the effa:tive age of the property cW(B'S to be 1990. Ore, two, ard throo-ba1room
.:µrtmerts ra--ge in size L4J to 625, 785, ard 955 s:iua-e feet, respa:tivety, ard rai L4J to $1,275, $1,475, ard $1 ,617, respa:tivety, ~ i r g on size ard rerovaiors.
Rerovaionscai irdu:Je ha-d wood floorirg, ard reN colrter tops, cabiras, or 1'Jpliaces. Sela:! l.l'its have ca-pet, paioltalCOOy, ard dishwashers. M ~ was u-aije
to verify t.rit breakdc>Nn; therefore. the t.rits have beerl split e.1eny. The property reporte::t ro effa::ts due to COVID-19.
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 56 of 101




                                        Rent \dJu~tmeot T ablt' For ,1uJt1fanuh ProJt(;ls

          Characteristics                       Adjustment                                  Comment
                                                  BaseBR
          Elevator (Yes/No)                         SIO
         Tenant Paid Utilities
          Electricitv                            FromU.A.              Use amount from the uti lity all owance schedule
          Heat                                   From U.A.             Use amount from the utility al lowance schedule
          Hot Water                              From U.A.             Use amount from the uti lity all owance schedule
          Cooki nl!.••Power                      From U.A.             Use amount from the util ity allowance schedul e
          TV                                     From U.A.             Use amount from the uti li ty allowance schedule
          Water/SC\verffrash                     FromU.A.              Use amount from the utility allowance schedule
          Sewer                                  From U.A.             Use amount from the utility allowance schedule
          Trash                                  From U.A.             Use arnou·nt from the utility al lowance schedule
          Unit Amenities
          Central Heat/Cool                        $150                             Central VS Wall $75
          Bli nds                                    $5
          Caroet                                     so
          Ceilim• Fan                                S5
          Skvlieht/Vaulted Cielinl!.S               SIO
          Storal1"e Closet                          S50
          Coat Closet                                $0
          Walk-In Closet                             S5
          Fireolace                                  ss
          Patio/Balconv                              S5
          A plliances
          Refric:erator                             S20
          Stove/Oven                                S20
          Dishwasher                                SIO
          Garbage Dispasal                           so
          Microwave                                  $5
          Washer/Drver                              S25
          Washer/Drver Connection                   SIS
          Parkimiffransoortation
          Swface Parkin!!                            S5                          Comoare to off.site o.irkinp
          Carpatt                                   $10
          Undenrround Parkint•                      $40
          Detached Garac.e                          $40
          Attached Garage                           $40
          Tuck.Under Garal!e                        S40
          Parking Garage                            S40
          Project Amenities
          Clubhouse/Community Room                  $10
          Swimming Pool                             $10
          Soa/Jacuzzi                                S5
          Exercise Room                             $10
          Picnic Area                                S5
          Tot Lot/Plavl!Tound                        $5
          Tennis Court                               $5
          Basketball Court                           $5
          Voll evball Court                          $5
          On.Site Manac:er                           $10
          Laundv Room                               SIO
          Computer Room                             SIO
          Business Center                            $5
          Car Wash Area                              $5
          Sec uritv
          Gated                                      $5
          Courtesy Patrol                            S5
         Emerc.enl!.v Pull Cords                     SIO
         lntercomm                                    S5
           Surveillance Cameras                       $5
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 57 of 101




                                                                          OnC'-IJC'rlruom \lad,tt R.ih: ( omi,i1rahk·,

                                                             Canal Strffl Mill           Ta ra Meadows              W inchest er Arms              Princeton Dover
Adju stments Matri x: MKT One.Bedroom                                                                                                                                     Royal Oa k Apa rtments
                                                               Apa rtments                Apa rtments                  Apartme nts                   Aua rtme nts
                                               Subject
                                               Highest        36 Ca nal Stred          73 1 Tri C ity Road       47 New Rocheste r R oad          S Princeton Way         149 Portland Avenu e
                                                Re nt

                                                             Somcn;" ·orth, N H         Somen;worth, NH                      Dover, NH                Dover, N H               Dover, NH

P rei>a rcd by: Kinetic Va lu ati on G r oup                    603-749-33S5              844-435-9100                   603-742-4363               603-82 1-0846             603-742-8282

                                                C har         C ha r       Adi           C ha r        Ad i          C ha r           Adi          Cha r        Ad i         Cha r        Adi
Type (" M " •ri,;ct. "I.".,.,.· lac:omc,)         L             M                          M                           M                             M                         M
Dista nce in Miles from Subject                            1.20 miles                 I.SO miles                  1.71 miles                    2.60 mi les               3.45 miles
Unit Size in SF                                  675           578                        600                         500                           539                       525
Base Rent                                                    S l ,350                   Sl ,260                    Sl , 100                       Sl ,369                   Sl ,025
Va lu e Ra tio (5/SJ.)                                        S2.34                      S2. I 0                    S2.20                         S2.54                     Sl .95
# of stories                                      3           4-5                          3                          3                               3                       2.5
Elevator ("Y"e or ":'li "o)                       y            y                           N           SIO            N               SIO           N           SIO            N           SIO
# of Bedrooms                                     I             I                           I                            t·                         I                           I
# of Bathrooms                                    I             I                           I                         I                             I                           I
Unit Size Adjustment                             675           578         SS7            600          S39           500                 S96       539             S86        525         S73
Rent Co ncessions                                            None                        None                       No ne                         No ne                      Non e
Age (buih "r hat n:1111v111l'd) Qu.Jtty         2004         2007           so        1976/20!0        so         1972/2020          ('S I O)   1975/20 15     ('S Iil)      1970          SIO
Locati on                                      Average      Si mil a r                 Simil a r                   Superior          (S6~J      Superior       (S65J       Superio r     (S(i'.'J
Ut iliti es Pa id bv Tenant
Elcd ricity                                        L            T          S46            T            S46            T                  S46         T             S46        T            S46
Heat (" G"u or "E"~trk)                          I.JG         I.JG                       T/G           S75           T/E                 S75       T/ E            S75       T/G           S75
Hot W a ter (Gert:)                              I.JG         I.JG                       T/G           SIS           T/E                 SIS       I.JG                      T/G           SIS
Cooking CG 6f' E)                                1./E         T/E          Sl 2          T/E           Sl 2          T/E                 Sl2       I.JG                      T/G           Sl 2
TV ("C"ablcor "S"11to:llikl                        L            T          S20            T            S20            T               S20            T             S20        T            S20
W a ter                                            L            L                         L                           L                              L                        T
Sewer                                              L            L                         L                           L                              L                        T
T ras h                                            L            L                         L                           L                              L                        T
Unit Amenities
Cent nil Heat/Cool                             WALL         WALL                       WALL                              D               S7S        D              S7S     WA LL
Blinds
Carpet
Ceiling Fa n                                      D
                                                  D             D
                                                                           ('JS )
                                                                                          D
                                                                                                       m,                D
                                                                                                                                      ( ~SI         D
                                                                                                                                                    D
                                                                                                                                                                              D
                                                                                                                                                                              D
                                                                                                                                                                              D
                                                                                                                                                                                           so
Skylight
Storage Closet                                    D             D                         D                                          t'.\5U)                   (~50)                     (~50)
Coat C loset                                                                                                                                        D              so
W alk- In C loset                                               D           ss            D             ss               D               ss         D              ss         D            ss
Fireplace                                         D             D                         •                              D                          D                         D
Pa tio/ Balcony                                   D             •                                      (55)                              (SS)       D                         D
A1>0li a nccs
Refrigerato r
Sto,•e'O ven
Dishwas her                                       D                       (\IIJ)          D                                          (510>                     (5>0)          D
Ga rbage Disposa l                                                                                                                                                            D            so
Microwave                                         D             D                         D                                              (~51        D                        D
W asher/ Dryer                                    D             D                         •                              D                           D                        D
W asher/ Dryer Hook-ups                           D                       (')15)          D                              •                           D                        D
Pa rki ne/T ra nsoo rt ation
Surface Pa rking
Carport                                           D             D                         D                              D                           D                        D
Undergrou nd Parking                              D             D                         D                              •                           D                        D
Detached Garage                                   D             •                         D                              D                           D                        D
Attac hed G a rage                                D             •                         •                              D                           D                        D
Tuck-under Garage                                 D             D                         D                              D                           D                        D
Parki ng Ga rage                                  D             D                         D                              D                           D                        D
Pro 'cct Amenities
Clu bhouse/Com mu nity Room                                                                                              D               SIO                                  •            SIO
S"i mmin g Pool                                   D             D                                     t'iilfJ)           D                                     (5111}         D
Spa/Jaeuni                                        D             D                         D                              D                           D                        D
Exercise Roo m                                    D                       ()lll )                     ("i\O)             D                                     (:,010)        D
Picnic Ar ca                                      D                        (S,J                        (SS)              D                                         (SS)       D
Toi Lot/ Playgr ound                              D             D                                      (>SJ              D                           D                        D
Tenni s Court                                     D             D                                      (S5)              D                           D                        D
Basketball Court                                  D             D                                      (~5)              D                           D                        D
Voll eyball Court                                 D             D                         D                              D                           D                        D
On Sit e Manager                                                D          SI0
La undry Room
Computer Roo m                                    D             •                         •                              D                           D                        D
Bu siness C enter                                 D             D                                      (S5J              D                           D                        D
Car W as h Arca                                   D             D                         D                              •                           D                        D
Additional Sen,iees                                             •          SIO            •            SIO               D               SI 0                       ss        D            SIO
Seeuritv
Gated                                                                                                                    D                ss                                  D              ss
Courtesy Pa t rol                                 D             D                         D                              D                                         ()5)       D
Surveilla nce Ca mera                             D                         \5)           D                              •                                         ,~~)       D
Adjusted Rent                                                             Sl .460                     S l ,437                       Sl ,329                   S l ,521                  Sl ,20 1
Mi nimum                                        Sl,201
Maxi mum                                        Sl ,52 1
Average                                         Sl,390
Co ncl u ded Rc nl                              S I 425
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 58 of 101




                                                                               KVG
                                                                               Kinetic Valuation Group
PROPERTY CHARACTERISTICS
Following are relevant property characteristics of comparable properties surveyed:

Unit Size Adjustments
The Subject and the comparables vary in square footage. Most market observers agree that with
all other variables being equal, a larger unit is more desirable than a smaller unit. However, the
value of the additional square footage is mitigated to some degree by the similarity in perceived
unit function (i.e. a 600 square foot one-bedroom unit functions similarly to a 700 square foot one-
bedroom unit) reflective of economies of scale. In other words, there is a diminishing return of
value for additional square footage, as each additional square foot does not necessarily equal
additional functional utility.
Matched pairs are the preferred method to use for derivation of an adjustment, particularly in the
case of differences in square footage. However, no matched pairs were available in the market.
Therefore, we have applied a market standard that has been observed in similar markets as follows:
the square foot difference between the Comparable and the Subject is divided by four and then
multiplied by the rent per square foot of the Comparable. In other words, we are estimating that
the additional square footage is worth approximately 25 percent of the rent per square foot in
comparison to the base square footage.
Age & Condition
The Subject was built in 2004 and has received only minor upgrades on an as-needed basis over
the years. The property is in average condition; the effective age of the Subject is considered to
be consistent with the property' s actual age.

The market comparables were built between 1968 and 2005 . Based on information obtained from
property management and/or online photographs, Comparables 6, 7, 8, and 9 appear to have been
moderately renovated/updated over the years. An effective year built was estimated for each of
these properties based on information from these sources. Comparable 5 did not report any
renovations and online photographs indicate minimal updating has occurred; as such, Comparable
5 is estimated to have an effective age consistent with their actual age.

Adjustments were applied to each comparable based on approximately $1.00 per year difference
between the effective year built of the Subject (2004) and the effective year built of each
comparable, rounded to the nearest $10 increment. The table below outlines the adjustments
applied to each comparable

                                           Age & Condition Adjustment
  Comparable               Property Name                   Year Built    Bfectiw Year Built   Adjustment
   Subject         Maple Street Senior Ap artments            2004             2004               -
      5             Canal Street Mill Apartments              2007             2007              $0
      6              Tara Meadows Apartments                1976/2010          2005              $0
      7             Winches ter Anns Apartments             1972/2020          20 10            ($10)
      8             Princeton Dover Apartments              1975/201 5         2010             ($ 10)
      9                Royal Oak Apartments                    1970            1990              $10




                                                    Page 50
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 59 of 101




                                                                              KVG
                                                                              Kinetic Valuation Group
Location
All comparables are located in Somersworth and Dover within similar neighborhoods; however,
differences do exist. In order to determine an adjustment, the median contract rent of Somersworth
was compared to Dover. The table below displays the analysis and adjustments.

                                      Census :Vledian Contract Rent
                                                           Superior
                                          Median                              Matrix
                    Area                                (+)/Inferior(-)
                                       Contract Rent                      . Adjustment
                                                        to the Subject
                    Somersworth            $925
                    Dover                  $991              ($66)            -$65


Utility Structure
The landlord is responsible for all utilities including gas heating and hot water, electricity including
cooling, cooking, and lights as well as cold water, sewer, and trash expenses. Tenants are also
provided free basic cable. Adjustments have been made to the comparables for the differences in
utility structures. These adjustments were based on the Section 8 Utility Allowance schedule
obtained from the Portsmouth Housing Authority. A copy of the schedule may be found in the
addendum.

Tenants at Comparable 5 are responsible for electricity including lights and cooking; therefore, an
upward adjustment was applied to Comparable 5.

Tenants at Comparables 6, 7, and 9 are responsible for electricity, heating, hot water, and cooking
expenses; therefore, upward adjustments were applied to Comparables 6, 7, and 9.

Tenants at Comparable 8 are responsible for electricity including lights and heating; therefore, an
upward adjustment was applied to Comparables 8.

Tenants at all comparables are responsible for cable expenses; therefore, upward adjustments of
$20 are required for all comparables. The adjustment is based on the actual cost to the landlord to
provide the cable, which is approximately $20 per unit per month.




                                                 Page 5 1
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 60 of 101




                                                                             KVG
                                                                             Kinetic Valuation Group
MARKET CHARACTERISTICS
Following are relevant market characteristics of comparable properties surveyed:

Unit Mix
The unit mix for the Subject and comparable properties summation are shown in the following
table. The Subject has one-bedroom units.


                               Total Units      Percent       Total Units     Percent
                  Unit          Sub"ect         Sub"ect         Com           Com
                   Studio           0            0.0%              62           6.8%
                    1 BR           37           100.0"/o          312          34.3%
                    2BR             0            0.0%             494          54.3%
                    3BR             0            0.0"/o            41          4.5%
                    4BR             0            0.0"/o             0           0.0"/o
                    Total          37           100.0%            909         100.0%


Turnover
The table below illustrates the turnover rate reported by each comparable property.
                                                Turnowr
             Comp#   Property Name                                 Rent Structure   Turno\er
               1     Woodbury Mills Apartments                        LIHTC           100/o
               2     Bradley Commons Apartments                       LIHTC           5%
               3     Young Street Apartments                          LIHTC           NIA
               4     Arthur H. Nickless Jr. Housing for Elderly       LIHTC            1%
               5     Canal Street Mill Apartments                     Market           5%
               6     Tara Meadows Apartments                          Market          22%
               7     Winchester Arms Apartments                       Market          NIA
               8     Princeton Dover Apartments                       Market          30"/o
               9     Royal Oak Apartments                             Market          25%
                     A\era2e Turno\er                                                    14%

The comparables illustrate a turnover range from one to 30 percent, with an overall average of 14
percent. Management at Comparables 3 and 7 could not provide turnover percentages and have
been excluded from the analysis. The Subject is currently 100 percent occupied and maintains a
waiting list of more than 100 households. We estimate average turnover at the Subject should
continue to be 15 percent or less, annually.




                                                  Page 52
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 61 of 101




                                                                                   KVG
                                                                                   Kinetic Valuation Group
Rent History
We were able to obtain rent history for the past year, which is illustrated in the table below.

                                                      Rent Histay
        Canp#      Canparable Name                             Rent Strudure        Change in Rent
           1       Woodbury Mills Apairna,ts                      LIHTC            lncra=Ee2.5%ya:rly
           2       Bra:llef Commons Apairna,ts                    LIHTC             lncra=Ee3% ya:rly
           3       Young Sreei Apairnalts                         LIHTC                    N/A
           4       Arthur H. Nickless Jr. Housing for Bda-ly       LIHTC                   None
           5       Cala Sreei Mill Apairna,ts                        Maka              Nonein2020
           6       Taa M w:Jows Apairna,ts                           Maka            I ncra=EeS y a:rly
           7       Windiesta- Arms Apaimaits                         Maka           I ncraEEd in 2020
           8       Princaon Dova- Apairna,ts                         Maka         Da:.raEEd $30 in 2020
           9       Roya Oa< Apairnalts                               Maka                   None


Concessions
None of the comparables are offering concessions. Occasional concessions are consistent with
ongoing marketing strategies during periods of increased tenant turnover and high vacancy rates.
Concessions are considered temporary, and not part of an ongoing marketing strategy within the
Subject's market. With demand for affordable units in the PMA, we do not anticipate it will be
necessary for the Subject to offer concessions.

Waiting Lists
In markets with high housing costs and a limited supply of affordable housing, waiting lists are
common. A waiting list indicates a strong market with high occupancy and unmet demand.
Properties that carry a waiting list typically enjoy easy lease-up on turnover. The table below
illustrates the waiting list status at each of the comparables.

                                                     Waiting Lists
           Comp#       Property Name                                    Rent Structure    Waiting List
             1         Woodbury Mills Apartments                           LIHTC          Yes - 56 HH's
             2         Bradley Commons Apartments                          LIHTC          Yes - 72 HH's
             3         Young Street Apartments                             LIHTC              NIA
             4         Arthur H. Nickless Jr. Housing for Elderly          LIHTC          Yes -5 HH's
             5         Canal Street Mill Apartments                        Market         Yes - 22 HH's
             6         Tara Meadows Apartments                             Market             None
             7         Winchester Arms Apartments                          Market          Yes - NIA
               8       Princeton Dover Apartments                          Market             None
               9       Royal Oak Apartments                                Market             None

Presently, three of the LIHTC comparables maintain a waiting list. The Subject currently maintains
a waiting list of over 100 households, which is anticipated to continue.




                                                         Page 53
         Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 62 of 101




                                                                                     KVG
                                                                                     Kinetic Valuation Group
Market Vacancy
The chart below shows overall vacancy rates, as well as vacancy by property at the comparable
properties included in the survey.


  Cornn#                    Prooertv Name                 Rent Structure   Total Units   Vacant Units   Vacancy Rate
     I      Woodbury Mills Apartments                         UHTC             42             0            0.0%
    2       Bradley Connrons Apartments                       LIHTC            39             0            0.00/4
    3       Young Street Apartments                           UHTC            76              0            0.0%
    4       Arthur H. Nickless Jr. Housing for Elderly        UHTC             24             0            0.0%
    5       Canal Street Mill Apartments                      Market          64              0            0.0%
    6       Tara Meadows Apartments                           Market          270             I            0.4%
    7       Winchester Anns Apartments                        Market           144            0            0.0%
    8       Princeton Dover Ap artments                       Market           125            0             0.00/4
    9       Royal Oak Apartments                              Market           125                          0.8%
                                                                                         AwraPe            0.2¾

Vacancy rates range from zero to 0.8 percent, with an average of 0.2 percent. The Subject is
currently 100 percent occupied. As an affordable property, it is estimated the Subject will continue
to maintain a vacancy of 3.0 percent or less.

Absorption
We were unable to obtain any absorption information from the Comparables included in the report.
The Subject is an existing property that is presently stabilized with a waiting list and experiencing
minimal turnover; therefore, no ensuing lease-up periods are expected and vacancies that become
available are expected to continue to fill quickly.

COVID-19 Pandemic Impact
Management at each property surveyed as research for this report, both excluded properties and
comparables utilized, was asked to provide feedback on the effects of COVID-19, as it relates to
vacancies, late/deferred payment notices, leasing pace, or overall disruption within the
communities. Of those that would comment on the situation, a market rate property reported a
decrease in rent due COVID-19 . However, the majority of properties that indicated they have not
experienced any negative effects from the pandemic at this point. The Subject reported minimal
disruptions due to the COVID-19 Pandemic.

According to the New Hampshire Department of Health and Human Services, Strafford County
has had 338 cases ofCOVID-19 ofwhich325 are recovered. There have been 13 deaths attributed
to COVID-19 in the county. Based on the total case numbers, Strafford County represents one
percent of all cases in New Hampshire. The current COVID-19 restrictions for the county include
an executive order to wear masks in public places. Illustrated below is a COVID-19 Positivity Rate
Chart for Strafford County.




                                                         Page 54
              Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 63 of 101




                                                                                                                                                          KVG
                                                                                                                                                          Kinetic Valuation Group
                                            COVID-19 IN NEW HAMPSHIRE
                                   CUMULATIVE POSITIVE TEST RESULTS
                                           03/01/2020 8/5/2020
                                                (n° 6719)


                                                                                  rm        s~o,..':/",.   11 w -.:s
                                                                                  [J o                     •  ,o--
                                                                                  0 1-•-
                                                                                  [J 5 .;
                                                  .___ _ __, E!i lC· :s

~;oora~hic. D1stribu:tion" of COVlD-                             (D         lnfectians      Hosplt ati:zat 4onsi       Oeatt s



~ lkM?             T0':3.1
Carrell            "f,:,tel
Chtsnit ,          'To":?;1
Coos·              'c:ai




HH!soor--.r1Jgr.
                   ,..,~. .: s,ce ' ·-L"'",..e,;,.er ~-x '.'l$ St:\.'.?




GtandTcte!




While the Subject's market benefits from a diverse employment base with many large companies
located in the area that should help it navigate through an economic downturn, ultimately, how the
Subject's market and other markets across the country perform is heavily reliant on how long the
COVID-19 Pandemic and its associated human behaviors, government mandated, or otheIWise,
last. As the economy continues to work through its phased reopening and if the spread of COVID-
19 is able to be kept under control, the market should rebound relatively quickly; however, given
there are medical implications associated with this downturn that are difficult to predict; at this
time, the overall effect on the local and national economy cannot be determined. The assumptions
made in this section regarding absorption, vacancy, rents, etc. assume the economy will return to
a similar climate that existed prior to the COVID-19 Pandemic, or at the very least, not
significantly worsen from their current state for an extended period oftirne.

Achievable Rents
The rents were determined by comparing the aesthetic quality, amenities, unit sizes, etc. to that of
the apartment projects in the area. We concluded that the Subject will be competitive with the
competition and so achievable rents are similar to rental range. Achievable rents represent net rent
levels that we believe a project of the Subject's condition and quality could reasonably achieve.

                                                                                                • I •      • •                         Achievable Rents

                                                                     Unit Type                      Market Rent                  Unit Type     Market Rent

                                                                          IBR/IBA                          $ 1,425                !BR/IBA         $1 ,425


In conclusion of achievable rents, primary weight is given to Comparables 5 and 6 due to their
similar condition and location. Secondary weight is given to the remaining comparables.


                                                                                                                          Page 55
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 64 of 101




                                                                             KVG
                                                                             Kinetic Valuation Group

Potential Gross Income
The Subject's current contract rents are below the achievable market rate rents in the area.
Rationally, a potential buyer would take the property through HUD's mark up to market program
and contract rents would be increased; as such, the potential gross income will be based on the
achievable market rents.

                              Achie,able Restricted Rents Potential Income
                                                                     Annual
                           Unit Type    No. Units          Rents
                                                                     Re\enue
                                                Section 8
                           !BR/IBA         37            $1 ,425     $632,700
                             Total         37                       $632,700

Other Income
In addition to rental income produced from the apartment units, we must also consider any income
that will be generated from amenities. Such income can vary significantly from property to
property, depending upon the project class, amenities offered, and whether or not management has
elected to separate amenity charges from the basic apartment rates. In this instance, there are no
known amenity charges to the base rental rates. Therefore, other income includes such items as
laundry and vending, NSF fees, forfeited deposits and credit report fees.

Historical other income ranged from $689 to $756 per unit. Expense comparables ranged from
$360 to $1,623 per unit. Weight was place on the historicals; forecast other income is $725 per
unit or $26,825 annually.

Vacancy and Collection Loss
The Subject's historical expenses did not indicate a vacancy allowance. At the time of the
inspection, the Subject was 100 percent occupied and property management has indicated the
Subject has historically maintained low turnover. Taking into consideration typical losses due to
concessions, bad debt or lack of collections, a stabilized vacancy and collection loss of 3 .0 percent
will be used for the analysis. This will be deducted from potential gross income.

Operating Expense Analysis
Typical deductions from the calculated Effective Gross Income fall into three categories on real
property: fixed, variable, and non-operating expenses. The Subject's historical operating expenses
for fiscal years 2017, 2018, and 2019. Three LIHTC comparables have been analyzed as well.
These sources were relied upon in creating the operating expense forecast. A summary of the
expense data is provided on the following page and summary of expenses follows.




                                                 Page 56
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 65 of 101




                                                                                                          KVG
                                                                                                          Kinetic Valuation Group
Subject's Historical Income and Operating Expenses

           Prqect                            Subject                                   Subject                              Subject
                                       2019 Actual                               2018 Actual                             2017 Actual
Nul'Tb:lr d Units                          37                                        37                                      37
                                  Subject                 Amo unt           Sub ject             Amo unt           Subiect            Amo un t
Total Rental Incorre          $       13,293          $     491,843     $       12,572       $     465,162     $       11 ,951$         442, 169
Vocaicy                       $               -       $             -   $               -    $            -    $            - $                 -
Other Incorre                 $         728           $       26,939    $         689        $       25,498    $         756 $            27,97 1
Total Revenues                $      14,021           $     518,782     $      13,261        $     490,660     $      12,706 $          470,140
OIErai na ~.                      Per Unit                 Total            Per Unit              Total            Per Unit            To tal
Adrrinistration               $          %5 $                 35,722    $          859       $       31,792    $          923     $       34,167
M aintena,ce aid Repairs      $        1,19 1 $               44,050    $        1,164       $       43,062    $        1,288     $       47,643
M aiagerrent Fee              $          564 $                20,884    $           519      $       19, 197   $          512     $       18,944
Payroll                       $        2,682 $                99,23 2   $        2,568       $       95,0 16   $        2,536     $       93,837
Utilities Total               $        1,434 $                53,065    $        1,437       $       53, 155   $        1,477     $       54,667
Property & Liai:Jility Ins.   $          352 $                13,013    $           347      $       12,82 1   $          354     $       13,114
Real Estae aid Other Taxes    $        2,274 $                84,142    $        1,433       $       53,01 2   $        1,41 9    $       52,504
Reolocerrent Resaves          $          200 $                 7,400    $           200      $        7,400    $          200     $        7,400
Tctal Omraina -               $       9,662 s     I         357,508     $       s ,s26      I$     315,455     $       s ,110    Is     322,276


LIHTC Expense Comparables

           Prqect                 Affacel:fo Prqierty 1       Affad:tie Prqierty 2                                  Affad:tie Prqierty 3
                                           2019                         2019                                                 2019
Nul'Tb:lr d Units                           46                          143                                                   183
                                Per Unit        Arm.mt        Per Unit       Arra.mt                                Per Unit       Amo.mt
Total Rental Incorre          $      13,373 $      615,150 $       18,774 $ 2,684,004                          $         17,204 $ 3,148,418
Vocaicy                       $           - $             - $        (573) $    (81 ,881)                      $           (451) $   (82,477)
Other lncorre                 $         370 $       17 ffi5 $       1623 $      232001                         $          1454 $ 200123
Total Revenues                  13743.15217 $      632185     19824.22378 $ 2834004                            $         18200 $ 3332004
OIEroona::........               Per Unit        Tctal        Per Unit        Tctal                                 Per Unit        Tctal
 A drrinistration             $          283 $                      $
                                                               16,849                878$  125,614             $            887 $ 162,282
  M aintena,ce aid Repairs    $         1,100 $                     $
                                                               53,653              1,700$  257,152             $          2,187 $ 400,139
  M a,agerrent Fee            $          550 $                      $
                                                               25,287                791$  113,141             $            914 $ 167,221
  Payroll                     $         2,239 $                     $
                                                              103,002              1,718$  245,618             $          2,013 $ 338,389
  Utilities Total             $         1,9'21 $                    $
                                                               88,300              1,615$  23),891             $          2,188 $ 400,388
  Property & Lial:Jility Ins. $          572 $                      $
                                                               26,324                507$   72,548             $            505 $     9'2,444
  Real Estate aid Other Taxes $         1,841$                      $
                                                               84,681              1,845$  263,834             $          1,718 $ 314,330
I Reolocerrent Resaves        $          200 $                 9200 $               200 $   28fill             $            200 $     ~fill
 Tctal QrPratinn -            $        8856 $               407 376 $             9352 $ 1337398               $        10 611 $1941793




                                                                   Page 57
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 66 of 101




                                                                        KVG
                                                                        Kinetic Valuation Group
Administration
This expense typically includes auditing expenses, legal expenses, advertising, office supplies, etc.
The affordable comparable expenses for this line item have ranged from $366 to $887 per unit per
year. The Subject's previous three years administration expense ranged from $859 to $965 per
unit per year. A conclusion of $950 per unit is concluded.

Maintenance and Repairs
Maintenance and repairs expenses vary dramatically depending upon the age, location, and type
of project developed. Maintenance and repairs expense of the affordable expense comparables
ranged from $1 ,166 to $2,187 per unit. The Subject' s previous three years maintenance and repairs
expense ranged from $1,164 to $1,288 per unit per year, which is above the range of the expense
comparables. A conclusion with weight placed on the Subject's three-year average of $1,200 per
unit is utilized.

Management Fee
Capable management is usually required to maintain strong occupancy levels. The industry
average for management expenses ranged between 3.0 and 6.0 percent of effective gross income.
The affordable comparables had management fees ranging from 4.0 to 5.0 percent. The Subject
ranged from 3.9 to 4.0 percent over the previous three years; therefore, a management fee of 4.0
percent is utilized. A regulatory agreement requires the greater of four percent of gross rental
collection or $32 per unit per month

Payroll
Expenses for payroll include maintenance and repairs payroll as well as site management payroll
and the taxes and benefits associated with the staff. Payroll expense for the affordable comparables
ranged from $2,536 to $2,682 per unit. The Subject ranged from $395 to $665 per unit over the
previous three years, which is below the range of affordable comparables. This amount includes
the tenant services expense which is comprised of compensation to the Somersworth Housing
Authority for the service coordinator as well as the housekeeping and transportation services. As
such, the payroll is estimated at $2,550 per unit.

Utilities
The landlord is responsible all utilities including gas heating and hot water, electricity including
cooling, cooking, and lights as well as cold water, sewer, and trash expenses. The affordable
comparable expenses ranged from $1 ,615 to $2,188 per unit. The Subject ranged from $1,434 to
$1 ,477 over the previous three years, which is within the range of the comparables and it should
be noted that tenant paid versus landlord paid utilities vary from complex to complex. A
conclusion of $1 ,450 per unit, which places weight on the Subject's three-year average, is utilized.




                                               Page 58
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 67 of 101




                                                                         KVG
                                                                         Kinetic Valuation Group
Property Insurance
Insurance expense among the affordable expense ranged from $505 to $572 per unit. The Subject
ranged from $347 to $354. A conclusion of $350 per unit is utilized which is in line with the
Subject's three-year average.

Property Taxes
According to the town of Somersworth Assessor's Office, the Subject has been assigned the
following Appraisal Parcel Number: 22-50C-0. Properties are assessed at 100 percent of market
value. Market value is determined through a number of methods, including the income approach
if information is available. Properties are reassessed every five years, 2019 was revaluation year
in which all properties were increased to market value.

The current limited tax rate for the Subject's property' s full cash appraised value is $27.28 percent
per $1000 of assessed value. The Subject does not have any tax exemptions. The tax expense for
the Subject in 2019 was $84,142 or $2,274 per unit. Taxes over the past three years ranged from
$1,419 to $2,274 per unit with an average of $1 ,709 per unit. Taxes will be based off the current
tax bill.

Reserves & Replacements
Over the life of a property, the owner would likely have to replace some short-lived capital
improvement items. The subject's improvements feature a number of short-lived items such as
concrete and asphalt paving, mechanical systems, paint, flooring , etc. These items will eventually
require replacement during a typical investment-holding period. Property owners typically do not
set aside funds each year for the ultimate replacement of such short-lived items. However, since
these items generally have a lesser economic life than the structure itself and are not subject to
recovery under a typical maintenance budget, a reserve account should be considered. Under this
methodology, the property owner deposits funds annually so that they earn interest and will
ultimately be available to pay for the replacement of the short-lived items. This is also referred to
as a sinking fund technique. This type of analysis models cash outflows for replacements as a level
annuity. We utilized reserves of $200 per unit.




                                               Page 59
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 68 of 101




                                                                        KVG
                                                                        Kinetic Valuation Group
Restricted Expenses
The following table illustrates the operating expense estimates for the as:



            Administration                                            $950      $35,150
            Maintenance and Repairs                                  $1,200     $44,400
            Management Fee                                             $692     $25,590
            Payroll                                                  $2,550     $94,350
            Utilities                                                $1,450     $53,650
            Property & Liability Insurance                             $350     $12,950
            Real ~tate and Other Taxes                               $2,274     $84,142
                                                                       $200      $7,400
                                                                    $9,666    $357,632

Weight has been placed upon historical operation in estimation of expenses in the restricted rents
analysis. When estimating real estate taxes, we looked at the current tax bill and compared it to
the historical taxes and concluded to the current tax bill amount. The overall operating expense
conclusion is within the range of the historicals and the affordable property expense comparables.

DIRECT CAPITALIZATION
To quantify the income potential of the Subject, a direct capitalization of a forecast cash flow is
employed. In this analytical method, we estimate the present values of future cash flow
expectations by applying the appropriate overall capitalization rate to the forecast net operating
income. In order to estimate the appropriate capitalization rate, we relied upon several methods,
discussed below.

CAPITALIZATION RA TE SELECTION

Market Transactions
The capitalization rate to be applied to net income is based on sales of comparable apartment
projects in stabilized occupancy condition. The overall rates extracted from the comparable sales
are based on the reported or estimated scheduled rental income at the time of sale, expenses
reported for the comparable properties, and/or the appraiser's judgment of the appropriate
expenses for the comparable properties. Extensive research was performed in gathering the most
recent data. Due to lack of sales in Somersworth the search was expanded to southern New
Hampshire. The improved sales are located in the cities of Nashua, Milford, Manchester, Hudson,
and Dover. These improved sales profile sheets and map are presented below.




                                               Page 60
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 69 of 101




                                                                                                                                       KVG
                                                                                                                                       Kinetic Valuation Group
The table below summarizes recent comparable sales with income/expense information available.
                                                                   Tab.llaticn cl lrrp-o.eclApirtment Sales
                                                                                                                             Prire per
Data No. Prqect/Location                                  Date ct Sale Sale Prire OAR Effectiw Gross EGIM Expense # ct U ·t5
                                                                                          lncxme           Raf10        "'     Unit
         Amhe"st Coa:t1 Apaimaits
   1     82-92 Amhe"st 3rea          Oct-19                                $1 ,550,000 6.69% $                         167,040    9.28   37.9%   22    $70,455
         NcEhua, NH 03064
         Brookstone M aior A paimaits
   2     135Bm3rea                   Sep -19                              $13,550,000 6.18% $                         1,541,772   8.79   45.7%   92    $147,283
         Milford, NH 03055
         99 4th Apaimaits
   3     994th area                Apr-19                                  $1 ,200,000 7.30% $                                -    -       -     12    $100,000
         M a,cnester, NH 03102
         Ra'.l Oa< a 875 Bm Apaimaits
   4     875 Bm 3rea               Ma--19                                 $39,000,000 5.02% $                                 -    -       -     91    $428,571
         M a,cne;ter, NH 03101
         3 LionsApaimaits
   5     3 Lions A vErlue          Doo-19                                  $1,495,000 5.49% $                          184,598    8.10   55.5%   18    $83,056
         Hudoon, NH 03051
         17-39 Portla,d Apaime,ts
   6     17-39 Portlaid AvErlue                                Jul-18      $2,200,000 7.31 % $                                -    -       -     20    $110,000
         Dover, NH 03820


Comparable Improved Sales Map




                                                                               ~Altensto~              ,.
                                            '"

                                                                                                                 =
                  II '     ,.-"~ ~.,..:NOfth W¥t6
                             ,\ ,...                                                    ScMh          ~~eerfteld
                 ·' Hul:sborc     ..,                                                       -'.'   _, s..k~'t_!V- ,
                         ,        Deering     Safe,} ,
                                £             99 4th SI
                                       r"""'" o1af1Ch.."Sler, Mi 031 02




                                   tkootEs'ex
             •Nmm:,;,iJr~t';sen,d..,_               J~send




                                                                                    Page 6 1
              Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 70 of 101




Comparablr #I

Apartment Name            Amherst Coach Apartments
Street                    82-92 Amherst Street
City, State               Nashua, NH 03064
County                    Hillsborough
APN                       62-043-0
Site Size (acres)         1.12
Zoning                    NA
No. of Units              22
Rentable Area (SF)        11 ,226
Year Built                1920
Parking                   Surface
Quality                   Average
Condition                 Average
Buyer                     I 59 Orange LLC
Seller                    JADS Properties LLC
Sale Date                 Oct-19
Marketing Time            84 days
Property Rights           Fee Simple
Condition of Sale         Market
Cash Equivalency          Yes
Cool) ID Nl.1111be'"      5212
Proprrt~ Drscription:
                                            Monthly
Bed/Bath      Area (SF)       Units                         Vacant Units              Vacancy Rate
                                             Rent
Studio/ 1.0     387              8
1/1 .0          419             6
2/ 1.0          721              8
Totals                          22

lnromr & Expmsr                                                                 Financial Indicators
Sale Price                $   1,550,000                                         Price per Unit             $                70,455
Gross Scheduled Income    $     167,040                                         Price per SF               $                138.07
Miscellaneous Income      $                                                     EGIM                                           9.28
Total Gross Income        $     167,040                                         OAR                                          6.69%
Vacancy Factor            $                                                     Expenses per Unit          $                 2,877
Effective Gross Income    $     167,040                                         Expense Ratio                                37.9%
Estimated Expenses        $     (6 3,304)                                       NOi per Unit               $                 4,715
Net O erating Income      $     103,736                                         NOi per SF                 $                   9.24

~otrs:
The sale information was confirmed buyer broker by Matt Lefebvre (603-505-4900). An adjustment of $200 per unit of replacement was
applied.
                Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 71 of 101




Comparable #2


Apartment Name                 Brookstone Manor Apartments
Street                         135 Elm Street
City, State                    Milford, NH 03055
County                         Hillsborough
APN                            19-025-9
Site Size (acres)              12.05
Zoning                         Multifami ly
No. of Units                   92
Rentable Area (SF)             89,337
Year Built                     1985
Parking                        Surface
Quality                        Average
Condition                      Average
Buyer                          Brookstone Manor LLC
Seller                         Arbor Brookstone Manor LLC
Sale Date                      Sep-19
Marketing Time                 NIA
Property Rights                Fee Simple
Condition of Sale              Market
Cash Equivalency               Yes
         I D N l.llTl)ff       5202
Proper!) Description:
                                                   Monthly
Bed/Bath          Area (SF)          Units                        Vacant Units               Vacancy Rate
                                                     Rent
1/1.0                  700             6            $1,305               0                         0%
2/ 1.0                 850            85            $1,406               3                         4%
3/ 1.0                1, 100           I            $1,141               0                         0%
Totals                                92                                 3                        3%

Income & Expense                                                                       Financial Indicators
Sale Price                     $     13,550,000                                        Price per Unit              $               147,283
Gross Scheduled Income         $      1,541,772                                        Price per SF                $                151.67
Miscellaneous Income           $                                                       EGIM                                            8.79
Total Gross Income             $      1,541,772                                        OAR                                           6.18%
Vacancy Factor                 $                                                       Expenses per Unit           $                 7,651
Effective Gross Income         $      1,541,772                                        Expense Ratio                                 45.7%
Estimated Expenses             $       (703,847)                                       NOi per Unit                $                 9,108
Net Operating Income           $        837,925                                        NOi per SF                  $                   9.38

Notes:
The sale information was confinned with listing broker Simon Butler (617-912-6923). The sale was adjusted to include $200 per unit of
replacement reserves. The photo was taken from the properties website.
           Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 72 of 101




Comparahk #3

Apartment Name            99 4th Apartments
Street                    99 4th Street
City, State               Manchester, NH 03102
County                    Hillsborough
APN                       90-128-9
Site Size (acres)         0.40
Zoning                    Multifamily
No. of Units              12
Rentable Area (SF)        14,265
Year Built                2002
Parking                   Surface
Quality                   Average
Condition                 Average
Buyer                     Divine Design LLC
Seller                    Fourth Street Realty Inc
Sale Date                 Apr-19
Marketing Time            NI A
Property Rights           Fee Simple
Condition of Sale         Market
Cash Equivalency          Yes
Corrp ID Numoo            5210
Propert) Description:
                                            Monthly
Bed/Bath     Area (SF)         Units                         Vacant Units              Vacancy Rate
                                             Rent
                                12
Totals                          12

Income & Expense                                                                  Financial Indicators
Sale Price                 $   1,200,000                                         Price per Unit              $              100,000
Gross Scheduled Income     $                                                     Price per SF                $                84.12
Miscellaneous Income       $                                                     EGIM
Total Gross Income         $                                                     OAR                                          7.30%
Vacancy Factor             $                                                     Expenses per Unit           $
Effective Gross Income     $                                                     Expense Ratio
Estimated Expenses         $                                                     NOi per Unit                $                 7,300
Net Operating Income       $     87,600                                          NOi per SF                  $                  6.14

Notc-s:
The sale information was confirmed with TJ Potter (603-232-8282). An adjustment to include $200 per unit ofreplacement reserves was
applied.
             Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 73 of 101




Comparable #4


Apartment Name            Red Oak at 875 Elm Apartments
Street                    875 Elm Street
City, State               Manchester, NH 03101
County                    Hillsborough
APN                       30-110-1
Site Size (acres)         2.13
Zoning                    Multifamily
No. of Units              91
Rentable Area (SF)        140,000
Year Built                2016
Parking                   Surface
Quality                   Average
Condition                 Average
Buyer                     Red Oaks Apartment Homes
Seller                    875 Elm St LLC
Sale Date                 Mar-19
Marketing Time            152 days
Property Rights           Fee Simple
Condition of Sale         Market
Cash Equivalency          Yes
CorrplDNuntla"            5208
Propert~ Description:
                                               Monthly
Bed/Bath     Area (SF)           Units                           Vacant Units               Vacancy Rate
                                                Rent
1/1.0            800              43
2/2.0           1,175             48
Totals                            91

Income & Expense                                                                      Financial Indicators
Sale Price                 $    39,000,000                                            Price per Unit              $                428,571
Gross Scheduled Income     $                                                          Price per SF                $                 278.57
Miscellaneous Income       $                                                          EGIM
Total Gross Income         $                                                          OAR                                            5.02%
Vacancy Factor             $                                                          Expenses per Unit           $
Effective Gross Income     $                                                          Expense Ratio
Estimated Expenses         $                                                          NOi per Unit                $                 21,529
Net Operating Income       $      1,959,100                                           NOi per SF                  $                  13.99


l\otcs:
Sale information was confirmed by CoStar and other sources deemed reliable. Expenses include $200 per unit of replacement reserves. The
photo was taken from Google.
            Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 74 of 101




Comparahk #5

Apartment Name            3 Lions Apartments
Street                    3 Lions Avenue
City, State               Hudson, H 03051
County                    Hillsborough
APN                       18-218-5
Site Size (acres)         1.55
Zoning                    Multifamily
No. of Units              18
Rentable Area (SF)        14,364
Year Built                1969
Parking                   Surface
Quality                   Average
Condition                 Average
Buyer                     David Wheeler
Seller                    3 Lions A venue LLC
Sale Date                 Dec-19
Marketing Time            50 days
Property Rights           Fee Simple
Condition of Sale         Market
Cash Equivalency          Yes
Corr'4) ID NlJltJa"       5204
Propert, Description:
                                            Monthly
Bed/Bath      Area (SF)        Units                          Vacant Units             Vacancy Rate
                                             Rent
1/ 1.0                          18
Totals                          18

Income & Expense                                                                  Financial Indicators
Sale Price                 $   1,495,000                                          Price per Unit             $                83,056
Gross Scheduled Income     $     204,840                                          Price per SF               $                104.08
Miscellaneous Income       $                                                      EGIM                                           8.10
Total Gross Income         $    204,840                                           OAR                                          5.49%
Vacancy Factor             $    (20,242)                                          Expenses per Unit          $                 5,694
Effective Gross Income     $    184,598                                           Expense Ratio                                55.5%
Estimated Expenses         $   (102,493)                                          NOI per Unit                $                4,561
Net O erating Income       $     82,105                                           NOiper SF                   $                  5.72

Notes:
The sale information was confirmed with listing broker Ralph Valentine (603-434-9700). Expenses were adjusted to include $200 per unit
of replacement reserves.
           Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 75 of 101




Comparahll' #6

Apartment Name             17-39 Portland Apartments
Street                     17-39 Portland Avenue
City, State               Dover, NH 03820
County                    Strafford
APN                       23-004-0
Site Size (acres)         0.66
Zoning                    Multifamily
No. of Units              20
Rentable Area (SF)        18,204
Year Built                1890
Parking                   Surface
Quality                   Average
Condition                 Average
Buyer                     Nowa Exchange Properties
Seller                    Mairs
Sale Date                 Jul-18
Marketing Time            NIA
Property Rights           Fee Simple
Condition of Sale         Market
Cash Equivalency          Yes
Cool) ID Nl.XllOO"        5206
Propert~ Description:
                                            Monthly
Bed/Bath     Area (SF)         Units                          Vacant Units              Vacancy Rate
                                             Rent
1/ 1.0                           10
2/ 1.0                           8
3/ 1.0                           2
Totals                           20

Income & Expense                                                                  Financial Indicators
Sale Price                 $ 2,200,000                                            Price per Unit              $               110,000
Gross Scheduled lncome     $                                                      Price per SF                $                120.85
Miscellaneous Income       $                                                      EGIM
Total Gross Income         $                                                      OAR                                           7.31%
Vacancy Factor             $                                                      Expenses per Unit           $
Effective Gross Income     $                                                      Expense Ratio
Estimated Expenses         $                                                      NOi per Unit                $                 8,041
Net Operating Income       $     160,823                                          NOi er SF                   $                  8.83

Notes:
The sale information was confirmed with listing broker Ralph Valentine (603-434-9700). Expenses were adjusted to include $200 per unit
of replacement reserves.
            Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 76 of 101




                                                                                            KVG
                                                                                            Kinetic Valuation Group
The closed sales occurred between July 2018 to October 2019 and illustrate a range of overall rates
from 5.00 to 7.31 percent, with an average of 6.26 percent. A conclusion of 6.50 percent is
considered reasonable and market oriented.

PWC Real Estate Investor Survey
The Price Waterhouse Coopers Real Estate Investor Survey tracks capitalization rates utilized by
national investors in commercial and multifamily real estate. The following summarizes the
information for the national multifamily housing market:

                                                   2ndQtr P\\C 2020
                                       Range:                3.50%-8.00%
                                      Average:                  5.19%
                                     Non-Institutional Grade Investments
                                       Range:               4.00%-10.00%
                                      Average:                  7.00%

The PWC Real Estate Investor Survey defines "Institutional Grade Real Estate" as real property
investments that are sought out by institutional buyers and have the capacity to meet generally
prevalent institutional investment criteria2 Typical "Institutional Grade" apartment properties are
newly constructed, well amenitized, market rate properties in urban or suburban locations.

The following chart shows the slight downward trend in overall rates from the second quarter
2015 to the second quarter 2020.

                               PWC Real Estate Investor National Apartment Market Survey

           5.45
           5.40
    "C     5.35
     <I)

         5.30
    c..
    Qi: 5.25
     "'
     <I)
         5.20
    0::
     c.. 5.15
     es:
    U 5.10

           5.05
           5.00
                  N   W          N    W               N     W       -     N     W                N   W            N
                  D   D   D   D D     D   D   D D          D D      D     D     D     D      D   D   D   D D      D
                  -   -   -      -        -    -      -     -   -   -00   -00   -00   -00    -       -   -   0N   N
                                                                                                                  0

                                                    Quarter/Year Surveyed

Based on the PWC Survey, a capitalization rate of 7 .00 percent is concluded.


2
    PWC Real Estate Investor Survey, 2nd Quarter 2020


                                                          Page 68
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 77 of 101




                                                                         KVG
                                                                         Kinetic Valuation Group
Band of Investment Analysis
As a check on the market derived capitalization rates, the band of investment analysis will be
employed. Equity dividend rates (EDR) for each sale comparable were derived assuming an 70%
LTV, 5.0% loan rate and a 30-year loan term. The same assumptions were used for the derivation
of a capitalization rate for the Subject. An EDR of 6.0% will be used. The following table was
created detailing the calculation:

                                            Band of lnwstment
              Loa, Consta,t                       0.0644 x Loa, Raio     70% = 0.0451
              Equity Divid61d Rae                  6.00% x Equity Raio   30% = 0.0180
              lndia=ioo Ovm~I Rae of Raum                                      0.0631
                Convaioo to                                                     6.31%


Summary
The following chart identifies the overall rates from the three methods of estimating overall rates.

   •    Market Extraction - 6.50%
   •    PWC Market Survey- 7.00%
   •    Band of Investment - 6.31 %

With consideration of the current market trends, greatest emphasis has been placed upon the sales.
The Subject is operating at stabilized occupancy. Giving consideration to the overall market area,
a market derived OAR of 6.50 percent will be used in the capitalization analyses. Summaries of
the direct capitalization analyses are presented following.




                                                 Page 69
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 78 of 101




                                                                                      KVG
                                                                                      Kinetic Valuation Group

                                                                   As Restricted

            A rtment Rentals                           No. Units            Rents         Rewnue
            Section 8
             !BR/IBA                                         37             $1,425           $632,700
                                                        Number             Peru nit       Amount
            Total Potential Rental Income                    37                            $632,700
            Other Income                                                     $725           $26,825
            Total Potential Rewnues                                                        $659,525
            Vacancy                                                                        -$19,786
            Vacancy Percentage                                                                3.0"/o
            Effectiw Gross Income                                                          $639,739
            Operating Expenses
            Admi ni strati on                                                $950            $35,150
            Maintenance and Repairs                                         $1,200           $44,400
            Management Fee                               4.0%                $692            $25,590
            Payroll                                                         $2,550           $94,350
            Utilities                                                       $1 ,450          $53,650
            Property & Liability Insurance                                   $350            $12,950
            Real Estate and Other Taxes                                     $2,274           $84,142
                                                                             $200             $7,400
                                                                            $9,666         $357,632
             Expenses as a ratio of EGI                                                       55.9%
             Net Operating Income                                                          $282,108
             Capitalization Rate                                                              6.50%
             Indicated Value                                                              $4,340,118
             Rounded                                                                    $4,300 000


EGIM ANALYSIS
We estimate the Subject ' s value using the Effective Gross Income Multiplier (EGIM) analysis. It
compares the ratio of sales price to the annual gross income for the property less a deduction for
vacancy and collection loss. A reconciled multiplier for the Subject property can then be used to
convert the Subject' s effective income into an estimate of value.

The closed improved sales occurred between July 2018 to October 2019. Three of the apartment
sales illustrate EGIMs ranging from 8.10 to 9 .28 with an average of 8. 72. Typically, the higher the
operating expense ratio, the lower the EGIM. The expense ratios for the comparable data range
from 39.2 to 56.5 percent with an average of 47.3 percent. The expense ratio for the Subject is at
55.9 percent. Therefore, we have utilized an EGIM of 7.00, which computes as follows:

                                          Effed:iw Grosslna:me Valuation
                                                                     Effediw Gross               lndcated
       Scenario                                                                    EGIM
                                                                        lna:me                     Value
       Market Value As-ls Restricted Rents As of July 2020              $639,739    7.00        $4,500,000




                                                     Page 70
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 79 of 101




                                                                       KVG
                                                                       Kinetic Valuation Group
RECONCILIATION

The appraisers have considered the traditional approaches in the estimation of the Subject's value,
and weight has been placed upon the income approach.

The resulting value estimates are presented below:

  Valuation l\lethod                                                                Yalue Indication
                                             Income Aooroach
Market Value As-Is Res tricted Rents As of Julv 2020                                   $4,300,000
                                          Sales Comparison Aooroach
Market Value As-Is Restricted Rents As of July 2020                                    $4,500,000


VALUE CONCLUSIONS

Our final value opinions are detailed below.


  Market Value of the fee simple estate assuming restricted rents of Maple Street
                                                                                       $4,300,000
  Senior Apartments as of July 20, 2020




                                                   Page 71
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 80 of 101




                                                                       KVG
                                                                       Kinetic Valuation Group
Marketing/Exposure Time

Marketing Time is defined as the period from the date of initial listing to the settlement date. The
projected marketing time for the Subject property          will vary greatly, depending upon the
aggressiveness of the marketing agent, the method of marketing, the market that is targeted,
interest rates and the availability of credit at the time the property is marketed, the supply and
demand of similar properties for sale or having been recently purchased, and the perceived risks
at the time it is marketed.

Discussions with area Realtors indicate that a marketing period of twelve months is reasonable for
properties such as the Subject. This is supported by data obtained on several of the comparable
sales and consistent with information obtained from the PWC Real Estate Investor Survey. This
estimate assumes a strong advertising and marketing program during the marketing period.

The exposure/marketing time of the subject property is very difficult to judge in that the buy/sell
decision involving investment properties is interrelated with the assumption that the property is
priced reasonably and is adequately exposed to the proper market. Marketing Time differs from
Exposure Time in that the estimate of Marketing Time is a projection into the future with the
associated estimates as to future trends and factors that are likely to impact the market segment in
which the subject is participating. In an attempt to forecast Marketing Time, consideration is given
to the fact that the sales and opinions that have been elicited in the estimation of Exposure Time
have been formulated during current economic conditions that are expected to be very similar in
the foreseeable future.

Investment property brokers, investors, and sellers familiar with the market, report that the
exposure time can range from 30 days to as long as twelve months. This assumes that financing is
available and that there are no significant negative items affecting the property. Based upon
information gathered during the course of this assignment it is our opinion that the appropriate
estimate of the exposure time is equal to the marketing time for the subject and is estimated at six
to twelve months.




                                               Page 72
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 81 of 101




                                                ADDENDUM A

  Assumptions and Limiting Conditions, Certification
     Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 82 of 101




ASSUMPTIONS AND LIMITING CONDITIONS

1.   In the event that the client provided a legal description, building plans, title policy and/or
     survey, etc., the appraiser has relied extensively upon such data in the formulation of all
     analyses.

2.   The legal description as supplied by the client is assumed to be correct and the author
     assumes no responsibility for legal matters, and renders no opinion of property title, which
     is assumed to be good and merchantable.

3.   All encumbrances, including mortgages, liens, leases, and servitudes, were disregarded in
     this valuation unless specified in the report. It was recognized, however, that the typical
     purchaser would likely take advantage of the best available financing, and the effects of such
     financing on property value were considered.

4.   All information contained in the report which others furnished was assumed to be true,
     correct, and reliable. A reasonable effort was made to verify such information, but the author
     assumes no responsibility for its accuracy.

5.   The report was made assuming responsible ownership and capable management of the
     property.

6.   The sketches, photographs, and other exhibits in this report are solely for the purpose of
     assisting the reader in visualizing the property. The author made no property survey, and
     assumes no liability in connection with such matters. It was also assumed there is no property
     encroachment or trespass unless noted in the report.

7.   The author of this report assumes no responsibility for hidden or unapparent conditions of
     the property, subsoil or structures, or the correction of any defects now existing or that may
     develop in the future. Equipment components were assumed in good working condition
     unless otherwise stated in this report.

8.   It is assumed that there are no hidden or unapparent conditions for the property, subsoil, or
     structures, which would render it more or less valuable. No responsibility is assumed for
     such conditions or for engineering, which may be required to discover such factors.

9.   The investigation made it reasonable to assume, for report purposes, that no insulation or
     other product banned by the Consumer Product Safety Commission has been introduced into
     the Subject premises. Visual inspection by the appraiser did not indicate the presence of any
     hazardous waste. It is suggested the client obtain a professional environmental hazard survey
     to further define the condition of the Subject soil if they deem necessary.
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 83 of 101




10.    Any distribution of total property value between land and improvements applies only under
       the existing or specified program of property utilization. Separate valuations for land and
       buildings must not be used in conjunction with any other study or appraisal and are invalid
       if so used.

11 .   A valuation estimate for a property is made as of a certain day. Due to the principles of
       change and anticipation the value estimate is only valid as of the date of valuation. The real
       estate market is non-static and change and market anticipation is analyzed as of a specific
       date in time and is only valid as of the specified date.

12.    Possession of the report, or a copy thereof, does not carry with it the right of publication, nor
       may it be reproduced in whole or in part, in any manner, by any person, without the prior
       written consent of the author particularly as to value conclusions, the identity of the author
       or the firm with which he or she is connected. Neither all nor any part of the report, or copy
       thereof shall be disseminated to the general public by the use of advertising, public relations,
       news, sales, or other media for public communication without the prior written consent and
       approval of the appraiser. Nor shall the appraiser, firm, or professional organizations of
       which the appraiser is a member be identified without written consent of the appraiser.

13 .   Disclosure of the contents of this report is governed by the Bylaws and Regulations of the
       professional appraisal organization with which the appraiser is affiliated: specifically, the
       Appraisal Institute.

14.    The author of this report is not required to give testimony or attendance in legal or other
       proceedings relative to this report or to the Subject property unless satisfactory additional
       arrangements are made prior to the need for such services.

15.    The opinions contained in this report are those of the author and no responsibility is accepted
       by the author for the results of actions taken by others based on information contained herein.

16.    Opinions of value contained herein are estimates. There is no guarantee, written or implied,
       that the Subject property will sell or lease for the indicated amounts.

17.    All applicable zoning and use regulations and restrictions are assumed to have been complied
       with, unless nonconformity has been stated, defined, and considered in the appraisal report.

18.    It is assumed that all required licenses, permits, covenants or other legislative or
       administrative authority from any local, state, or national governmental or private entity or
       organization have been or can be obtained or renewed for any use on which the value estimate
       contained in this report is based.
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 84 of 101




19.   All general codes, ordinances, regulations or statutes affecting the property have been and
      will be enforced and the property is not Subject to flood plain or utility restrictions or
      moratoriums, except as reported to the appraiser and contained in this report.

20.   The party for whom this report is prepared has reported to the appraiser there are no original
      existing condition or development plans that would Subject this property to the regulations
      of the Securities and Exchange Commission or similar agencies on the state or local level.

21.   Unless stated otherwise, no percolation tests have been performed on this property. In
      making the appraisal, it has been assumed the property is capable of passing such tests so as
      to be developable to its highest and best use, as detailed in this report.

22. No in-depth inspection was made of existing plumbing (including well and septic), electrical,
    or heating systems. The appraiser does not warrant the condition or adequacy of such
    systems.

23.   No in-depth inspection of existing insulation was made. It is specifically assumed no Urea
      Formaldehyde Foam Insulation (UFFI), or any other product banned or discouraged by the
      Consumer Product Safety Commission has been introduced into the appraised property. The
      appraiser reserves the right to review and/or modify this appraisal if said insulation exists on
      the Subject property.

      Acceptance of and/or use of this report constitute acceptance of all assumptions and the
      above conditions.
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 85 of 101




CERTIFICATION
The undersigned hereby certify that, to the best of our knowledge and belief:
•     The statements of fact contained in this report are true and correct;
•     The reported analyses, opinions, and conclusions are limited only by the reported assumptions and
      limiting conditions, and are our personal, impartial, and unbiased professional analyses , opinions,
      conclusions, and recommendations;
•     We have no present or prospective interest in the property that is the subject of this report, and we have
      no personal interest with respect to the parties involved;
•     We have no bias with respect to any property that is the subject of this report or to the parties involved
      with this assignment;
•     No other appraisal or consulting assignments have been completed on the Subject in the past three
      years;
•     Our engagement in this assignment was not contingent upon developing or reporting predetermined
      results;
•     Our compensation for completing this assignment is not contingent upon the development or reporting
      of a predetermined value or direction in value that favors the cause of the client, the amount of the
      value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly
      related to the intended use of this appraisal;
•     Our analyses, opinions, and conclusions were developed, and this report has been prepared, in
      conformity with the requirements of the Code of Professional Ethics & Standards of Valuation Practice
      of the Appraisal Institute and USP AP;
•     Charles Haase performed a physical inspection of the property and the Subject's neighborhood July
      20, 2020. Sarah Hauxwell (Licsense #3007682) provided assistance with portions of market research
      and preparation of portions of this report and is competent to perform such analyses. Jay Wortmann,
      MAI and Amanda Baker, MAI did not inspect the Subject, but perfonned a review of the report.
      Charles Haase also reviewed the report;
•     We do not authorize the out of context quoting from or partial reprinting of this market analysis report.
      Further, neither all nor any part of this report shall be disseminated to the general public by the use of
      media for public communication without the prior written consent of Kinetic Valuation Group, Inc.;
•     The use of this report is subject to the requirements of the Appraisal Institute relating to review by its
      duly authorized representatives;
•     As of the date of this report, Jay Wortmann, MAI and Charles Haase have completed the requirements
      of the continuing education program of the Appraisal Institute.


      u
    '1JA
        ,1,tJP
    Jay Wortmann, MAI                                                 Charles Haase
    Temporary NH Certified General Appraiser                          Temporary NH Certified General Appraiser
    No .NHTP-1028 Expiration 12/18/2020                               No.NHTP-1030 Expiration 1/2/2021
    jay@kvgteam.com                                                   charlie@kvgteam.com
    (402) 202-0771                                                    (402) 750-1805
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 86 of 101




                                                ADDENDUMB

                   Subject Photographs and Information
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 87 of 101



                            SUBJECT PHOTOGRAPHS




      View of the Subject                         View of the Subject




      View of the Subject                         View of the Subject




      View of the Subject                         View of the Subject
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 88 of 101



                             SUBJECT PHOTOGRAPHS




   View of the community room                 View of the community kitchen




      View of laundry room                    Typical dining area/living room




        Typical bedroom                               Typical closet
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 89 of 101



                              SUBJECT PHOTOGRAPHS




         Typical kitchen                            Typical bathroom




    Nearby single family home                   Nearby subsidized housing




        Nearby fire station                     Nearby single family home
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 90 of 101



                             SUBJECT PHOTOGRAPHS




    Nearby single family home                  Nearby single family home




    Nearby single family home                  Nearby single family home




   Maple Street traversing north              Maple Street traversing south
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 91 of 101




                                                ADDENDUMC

                                             Legal Description
    Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 92 of 101




•
                                                 EXHIBIT A

                  A certain tract or parcel of land on the westerly side of Maple Street Extension in
          Somersworth, County of Stratford and State ofNew Hampshire and being depicted as
          Tax Map 22, Lot 50C on plan entitled, "Subdivision Plan, Jeffrey F. Francoeur, Jr.,
          Maple Street and Park View Terrace, Somersworth, New Hampshire dated January 2,
        · 2002 and duly approved by the Somersworth Planning Board on January 23, 2002 and
          recorded at the Strafford County Registry of Deeds as Plan 64-63, and being more
          particularly bounded and described as follows:

                  Beginning at a 5/8'' rebar with ID cap at a point on the northeasterly corner of the
         herein described premises at land ofGrantor and on the westerly side of Maple Street;
         thence turning and running S 32° 03' 14" E along said Maple Street a distance of 138.19
         feet to a granite bolllld; thence turning and running along a curve to the right with a
         radius of20.00' and an arc length of 31 .08 feet onto the northerly side of Park View
         Terrace to a granite bound; thence turning and running S 56° 58 ' 46" W along the
         sideline of Park View Terrace a distance of 174.99 feet to a granite bound; thence turning
         and running S 67° 20' 16" W along Park View Terrace a distance of 10.38 feet to a 5/8"
         rebar; thence turning and running N 2 I O 19' 53" W roughly parallel to but not adjoining a
         paved parking lot of remaining land of Grantor a distance of 122.87 feet to a 5/8" rebar;
         thence turning and running N 49° 31' 19" W continuing roughly along but not adjacent to
         a paved parking lot of other land of Grant or and across a gas easement a distance of
         160.31 feet to a 5/8" rebar; thence turning and running N 78° 27' 35" E along other land




•
         ofGrantor a distance of248.14 feet to the point of beginning. Meaning and intending to
         convey 44,925 square feet or l .031 acres .

                 Such conveyance is subject to a 35 ' gas easement as shown on said plan along
         the northerly boundary of the within described premises as set forth in an Easement Deed
         recorded at Strafford County Registry of Deeds at Book 666, Page 321.

                 Such conveyance is subject to a re-located water and sewer main easement to the
         City of Somersworth within fifteen feet of the sideline of Maple Street and Park View
         Terrace.

                  Such conveyance is together with a right of way and access along all existing
         ways, driveways and parking lots to access by all means of vehicles and pedestrians and
         utilities for aU purposes including construction and maintenance to the above described
         premises. Such access includes but is not limited to a second driveway to a parking lot
         for the above premises as shown in the Site plans on file and the City of Somersworth
         planning department and any and all drainage and utilities easements as reflected in the
         same plans but not to park vehicles.

                No portion of the above described is homestead property.




•
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 93 of 101




                                                ADDENDUMD

                              Qualifications of Consultants
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 94 of 101




                  STATEMENT OF PROFESSIONAL QUALIFICATIONS
                           JAY A. WORTMANN, MAI
Qualifications of Partners & Key Personnel

                  STATEMENT OF PROFESSIONAL QUALIFICATIONS
                           JAY A. WORTMANN, MAI

ASSOCIATION MEMBERSIDPS
Member of the Appraisal Institute with the MAI Designation, No. 519881

STATE CERTIFICATIONS
State of California Certified General Real Estate Appraiser (3001293)
State of Hawaii Certified General Real Estate Appraiser (CGA 1146)
State of Iowa Certified General Real Estate Appraiser (CG03319)
State of Minnesota Certified General Real Estate Appraiser (40392083)
State of Missouri Certified General Real Estate Appraiser (2013040219)
State of Nebraska Certified General Real Estate Appraiser (CG2014002)
State of New Mexico Certified General Real Estate Appraiser (03455-G)
State of Oklahoma Certified General Real Estate Appraiser (13111 CGA)
State of Texas Certified General Real Estate Appraiser (TX 1380393 G)
State of South Dakota Certified General Real Estate Appraiser (1527CG)
State of Florida Certified General Real Estate Appraiser (RZ4153)

EDUCATION
University of Nebraska, Bachelor of Science in Business Administration with an emphasis in
Finance and Management, 2004

All educational requirements successfully completed for the Appraisal Institute MAI designation.

Consortium Institute of Management and Business Analysis (CIMBA) Undergraduate Program,
Spring Semester 2004, Pademo del Grappa, Italy

EXPERIENCE
06/2018 to Present    Kinetic Valuation Group, President
10/2015 to 06/2018    Lea & Company, President
01 /2007 to 10/2015   Lea & Company, Director Midwest Offices
11/2006 to 5/2008     Assumption-Guadalupe Catholic School - South Omaha CORE Development Director
06/2004 to 10/2006    Novogradac & Company LLP, Real Estate Analyst

PROFESSIONAL TRAINING
Appraisal Courses Completed:
   • Basic Appraisal Procedures l 0/2008
   • Basic Appraisal Principles 12/2008
   • Income Approach Part I 07/2010
   • Income Approach Part II 08/2010
   • General Appraiser Sales Comparison Approach 04/2011
   • Market Analysis & Highest & Best Use 05/2011
   • Real Estate Finance Statistics and Valuation Modeling 08/2011
   • Advanced Income Capitalization 09/2011
   • General Appraiser Site Valuation & Cost Approach 10/2011
   • General Appraiser Report Writing and Case Studies 12/2011
         Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 95 of 101



Jay A. Wortmann, MAI-Statement of Professional Qualifications
Page 2

    •    National USPAP 15-Hour Course 01/2012
    •    Nebraska National Appraiser Examination 04/2012
    •    Advanced Concepts & Case Studies 11/2013
    •    MAI Comprehensive Exam Module II, III, & IV 04/2014
    •    MAI Comprehensive Exam Module I 11/2014
    •    MAI General Demonstration Report-Capstone Program - 11 /2014

REAL ESTATE ASSIGNMENTS
A representative sample of various types of projects involved with includes:

•         Prepared market studies for proposed Low-Income Housing Tax Credit, market rate, HOME
          financed, USDA Rural Development, and HUD subsidized properties, on a national basis.
          Analysis includes property screenings, market analysis, comparable rent surveys, demand
          analysis based on the number of income qualified renters in each market, supply analysis, and
          operating expenses analysis. Property types include proposed multifamily, senior independent
          living, large family, and acquisition with rehabilitation.
•         Prepare appraisals of proposed new construction, rehabilitation, and existing Low-Income
          Housing Tax Credit properties, USDA Rural Development, and market rate multifamily
          developments. Analysis includes property screenings, valuation analysis, rent comparability
          studies, expense comparability analysis, determination of market rents, and general market
          analysis.
•         Prepare appraisal work for retail and commercial properties in various parts of the country for
          various lenders. The client utilized the study for underwriting purposes.
•         Conducted market studies for projects under the HUD Multifamily Accelerated Processing
          program.
•         Prepare appraisals of proposed new construction properties under the HUD Multifamily
          Accelerated Processing program.
•         Prepare Rent Comparability Studies for expiring Section 8 HAP contracts for subsidized
          properties located throughout the United States. Engagements included site visits to the subject
          property, interviewing and inspecting potentially comparable properties, and the analyses of
          collected data including adjustments to comparable data to determine appropriate adjusted market
          rents using HUD form 92273.
•         Performed all aspects of data collection and data mining for web-based rent reasonableness
          systems for use by local housing authorities.

Work assignments completed in various states include:

                               Ariz.ona         Kentucky        Oklahoma
                               Arkansas         Michigan        Pennsylvania
                               California       Minnesota       South Carolina
                               Colorado         Mississippi     Tennessee
                               Connecticut      Missouri        Texas
                               Florida          Montana         Utah
                               Hawaii           Nebraska        Washington
                               Idaho            New Jersey      Wisconsin
                               Iowa             New Mexico      Wyoming
                               Kansas           North Dakota
       Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 96 of 101




               STATEMENT OF PROFESSIONAL QUALIFICATIONS
                        AMANDA M. BAKER, MAI

I.      Professional Affiliation
        Member of the Appraisal Institute with the MAI Designation, No. 511086

II.     State Certifications
        State of Arizona Certified General Real Estate Appraiser (32065)
        State of California Certified General Real Estate Appraiser (3002360)
        State of Colorado Certified General Real Estate Appraiser (CG.200000747)
        State of Kansas Certified General Real Property Appraiser (G-2960)
        State of Missouri Certified General Real Estate Appraiser (2014021680)
        State of Nebraska Certified General Real Property Appraiser (CG2016006R)
        State of Nevada Certified General Real Estate Appraiser (A.0207150-CG)
        State of Washington Certified General Real Estate Appraiser (1102380)

III.    Education
        University of Nebraska-Omaha, Bachelor of Science in Business Administration
         -Specialization in Real Estate and Land Use Economics
         -Specialization in Marketing
         -Secondary Specialization in Economics

IV.     Professional Experience
        -Vice President-Kinetic Valuation Group, June 2018-Present
        -Manager-Lea & Company, November 2011-June 2018
        -Senior Real Estate Analyst, Novogradac & Company LLP, April 2005-0ctober 2011

V.      Professional Training
        -MAI General Demonstration Report-Capstone Program July 2016
        -2016-2017 National USPAP Update March 2016
        -MAI Comprehensive Exam August 2015
        -Advanced Market Analysis and Highest & Best Use May 2015
        -Advanced Income Capitalization October 2014
        -Quantitative Analysis June 2014
        -Advanced Concepts & Case Studies May 2014

VI.     Real Estate Assignments
        A representative sample of Due Diligence and Valuation Engagements includes:

•       Prepared market studies for proposed Low-Income Housing Tax Credit, market rate, HOME
        financed, USDA Rural Development, and HUD subsidized properties, on a national basis.
        Analysis includes property screenings, market analysis, comparable rent surveys, demand
        analysis based on the number of income qualified renters in each market, supply analysis, and
        operating expenses analysis. Property types include proposed multifamily, senior independent
        living, large family, and acquisition with rehabilitation.

•       Prepare appraisals of proposed new construction, rehabilitation, and ex1stmg Low-Income
        Housing Tax Credit properties, USDA Rural Development, and market rate multifamily
        developments. Analysis includes property screenings, valuation analysis, rent comparability
        studies, expense comparability analysis, determination of market rents, and general market
        analysis.
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 97 of 101



Amanda M. Baker, MAI-Statement of Professional Qualifications
Page 2

•       Prepare appraisal work for retail and commercial properties in various parts of the country for
        various lenders. The client utilized the study for underwriting purposes.

•       Conducted market studies for projects under the HUD Multifamily Accelerated Processing
        program.

•       Prepare appraisals of proposed new construction properties under the HUD Multifamily
        Accelerated Processing program.

•       Prepare Rent Comparability Studies for expmng Section 8 HAP contracts for subsidized
        properties located throughout the United States. Engagements included site visits to the subject
        property, interviewing and inspecting potentially comparable properties, and the analyses of
        collected data including adjustments to comparable data to determine appropriate adjusted market
        rents using HUD form 92273.

•       Performed all aspects of data collection and data mining for web-based rent reasonableness
        systems for use by local housing authorities.
        Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 98 of 101




                     STATEMENT OF PROFESSIONAL QUALIFICATIONS
                                 CHARLES K. HAASE

STATE CERTIFICATIONS
State of California Certified General Real Estate Appraiser (3004234)
State of Ohio Certified General Real Estate Appraiser (2017003033)
State of Utah Certified General Real Estate Appraiser (10536692-CG00)
State of Oklahoma Certified General Real Estate Appraiser (13344CGA)

EDUCATION
University of Nebraska Omaha, Bachelor of Arts in International Studies
            Specialization in Global Strategic Studies.

EXPERIENCE
06/2018 to Present - Kinetic Valuation Group, Certified General Real Estate Appraiser

10/2011 to 06/2018 - Lea & Company, Certified General Real Estate Appraiser

06/2009 to 10/2011 - Nebraska Title Company - Escrow Closer/Title Agent/Searcher

PROFESSIONAL TRAINING
Certified General Real Property Appraisal Courses Completed:
    •    Basic Appraisal Procedures                                     05/2012
    •    Basic Appraisal Principles                                     10/2012
    •    Statistics, Modeling, and Finance                              05/2013
    •    General Site Valuation and Cost Approach                       07/2013
    •    General Sales Comparison Approach                              08/2013
    •    General Appraiser Income Approach Part I                       04/2014
    •    General Appraiser Market Analysis                              08/2014
         and Highest & Best Use
    •    General Appraiser Report Writing and Case Studies                10/2014
    •    National USP AP 15-Hour Course                                   11 /2014
    •    Business Practice and Ethics                                     08/2015
    •    General Appraiser Income Approach Part II                        09/2015
    •    Advanced Income Capitalization                                   10/2015
    •    Advanced Concepts & Case Studies                                 07/2019
    •    Advanced Market Analysis and Highest & Best Use                  11/2019
      Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 99 of 101




REAL ESTATE ASSIGNMENTS
A representative sample of various types of projects involved with includes:

•      Prepared market studies for proposed Low-Income Housing Tax Credit, market rate, HOME
       financed, USDA Rural Development, and HUD subsidized properties, on a national basis.
       Analysis includes property screenings, market analysis, comparable rent surveys, demand
       analysis based on the number of income qualified renters in each market, supply analysis, and
       operating expenses analysis. Property types include proposed multifamily, senior independent
       living, large family, and acquisition with rehabilitation.

•      Prepare appraisals of proposed new construction, rehabilitation, and ex1stmg Low-Income
       Housing Tax Credit properties, USDA Rural Development, and market rate multifamily
       developments. Analysis includes property screenings, valuation analysis, rent comparability
       studies, expense comparability analysis, determination of market rents, and general market
       analysis.

•      Prepare Rent Comparability Studies for expmng Section 8 HAP contracts for subsidized
       properties located throughout the United States. Engagements included site visits to the subject
       property, interviewing and inspecting potentially comparable properties, and the analyses of
       collected data including adjustments to comparable data to determine appropriate adjusted market
       rents using HUD form 92273 .

•      Performed all aspects of data collection and data mining for web-based rent reasonableness
       systems for use by local housing authorities.


Work assignments completed in various states include:


                                     Arizona            Nebraska
                                     Arkansas           New Mexico
                                     California         New York
                                     Colorado           North Dakota
                                     Florida            Ohio
                                     Hawaii             Oklahoma
                                     Iowa               Oregon
                                     Kansas             Pennsylvania
                                     Michigan           Texas
                                     Missouri           Utah
                                     Minnesota          West Virginia
                                     Montana            Washirlgton
                                     Nevada             Wisconsirl
                                                        Wyomirlg
         Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 100 of 101



                          STATEMENT OF PROFESSIONAL QUALIFICATIONS
                                        Sarah L Hauxwell

STATE CERTIFICATIONS
State of California Certified General Real Estate Appraiser Trainee (3007682)

EDUCATION
University of Nebraska- Omaha, Bachelor of Science in Business Administration & minor in Real Estate &
Land Use, 2016

EXPERIENCE
7/2020 to Present:       Kinetic Valuation Group, Senior Real Estate Analyst/Trainee
6/2018 to 6/2020         Kinetic Valuation Group, Real Estate Analyst
11 /2016 to 06/2018:     Lea & Company, Real Estate Analyst

PROFESSIONAL TRAINING
Certified General Real Property Appraisal Courses Completed:
    •   Basic Appraisal Procedures                                                10/2017
    •   Basic Appraisal Principles                                                8/2017
    •   National USP AP 15-Hour Course                                            12/2017
    •   General Appraiser Sales Comparison Approach                               9/2019
    •   General Appraiser Site Valuation & Cost Approach                          12/2019
    •   General Appraiser Report Writing and Case Studies                         1/2020
    •   General Appraiser Market Analysis and Highest and Best Use                5/2020
REAL EST ATE ASSIGNMENTS
A representative sample of types of projects involved with includes:

•       Prepared market studies for proposed Low-Income Housing Tax Credit, market rate, HOME financed,
        USDA Rural Development, and HUD subsidized properties, on a national basis. Analysis includes
        property screenings, market analysis, comparable rent surveys, demand analysis based on the number of
        income qualified renters in each market, supply analysis, and operating expenses analysis. Property
        types include proposed multifamily, senior independent living, large family, and acquisition with
        rehabilitation.
•       Prepare appraisals of proposed new construction, rehabilitation, and existing Low-Income Housing Tax
        Credit properties, USDA Rural Development, and market rate multifamily developments. Analysis
        includes property screenings, valuation analysis, rent comparability studies, expense comparability
        analysis, determination of market rents, and general market analysis.
•       Prepare Rent Comparability Studies for expiring Section 8 HAP contracts for subsidized properties
        located throughout the United States. Engagements included site visits to the subject property,
        interviewing and inspecting potentially comparable properties, and the analyses of collected data
        including adjustments to comparable data to determine appropriate adjusted market rents using HUD
        form 92273.
•       Performed all aspects of data collection and data mining for web-based rent reasonableness systems for
        use by local housing authorities.
Work assignments completed in the following states:
                   Arizona        Hawaii         Minnesota      Oklahoma        Wyoming
                   Arkansas       Iowa           Montana        Pennsylvania    Washington
                   California     Kansas         Nebraska       South Dakota
                   Colorado       Kentucky       New Mexico     Texas
                   Florida        Lousiana       New York       Utah
                   Georgia        Missouri       Ohio           West Virigina
Case 2:21-cv-00036-wks Document 1-3 Filed 02/17/21 Page 101 of 101




        Certificate of Membership

               Kinetic Valuation Group
          Is a Member Firm in Good Standing of




                          Formerly known as
                              NCAHMA


             National Council of Housing Market Analysts
                          1400 16 th St. 'NW
                              Suite 420
                       Washington, DC 20036
                            202-939-1750


                        Membership Term
                       5/1/2020 to 4/30/2021




                                                         Thomas Amdur
                                                      President, NCHMA
